Citation Nr: 1431474	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for hypothyroidism.

2. Entitlement to an initial evaluation higher than 30 percent for major depressive disorder.

3. Entitlement to an initial evaluation higher than 20 percent for urinary incontinence.

4. Entitlement to an initial evaluation higher than 20 percent for peripheral venous insufficiency, right lower extremity.

5. Entitlement to an initial evaluation higher than 20 percent for peripheral venous insufficiency, left lower extremity.

6. Entitlement to an initial evaluation higher than 10 percent for hiatal hernia with gastroesophageal reflux disorder (GERD).

7. Entitlement to an initial evaluation higher than 10 percent for cervical spine strain.

8. Entitlement to an initial evaluation higher than 10 percent for lumbar spine strain with degenerative disc disease (DDD).

9. Entitlement to an initial compensable evaluation for left lower extremity radiculopathy.

10. Entitlement to a higher evaluation for right knee retropatellar pain syndrome, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

11. Entitlement to a higher evaluation for left knee retropatellar pain syndrome, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

12. Entitlement to a higher evaluation for episodic urticaria, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 30 percent since October 4, 2007.

13. Entitlement to an initial compensable evaluation for allergic rhinitis.

14. Entitlement to a higher evaluation for right elbow epicondylitis, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

15. Entitlement to a higher evaluation for left elbow epicondylitis, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

16. Entitlement to an initial compensable evaluation for acne vulgaris.


17. Entitlement to an initial compensable evaluation for left salpingectomy. 

18. Entitlement to an initial compensable evaluation for residuals of seborrheic keratosis excision, anterior axillary fold.

19. Entitlement to an initial compensable evaluation for rectal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Waco, Texas, which certified the case for appellate review.  

In a December 2007 rating decision, the RO granted higher ratings for the Veteran's urticaria, right and left elbow epicondylitis, and right and left knee retropatellar pain syndrome, effective October 4, 2007.  Despite the grant of these higher ratings, the Veteran has not been awarded the highest possible evaluations, and her claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In April 2011 the Veteran testified during a Board hearing before the undersigned at the RO; a transcript of the hearing is of record.  

In April 2007, the Veteran requested a local hearing before a Decision Review Officer (DRO).  Her hearing was scheduled for July 2007; however, the Veteran requested rescheduling of that hearing.  A July 2007 letter advised the Veteran that her hearing was rescheduled for September 2007; however, the record does not reflect that such hearing was held.  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant's due process rights are not violated and there is no prejudice if she is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1), if she is subsequently informed of her right to a hearing before the Board and does not request such a hearing, and does not otherwise apprise the Board that she was denied an RO hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  In this case, the Veteran did request, and was afforded, a hearing before the Board.  Neither during the hearing, nor at any other time, has she advised the Board that she had been denied her requested RO hearing.  Significantly, in January 2013, the Veteran's representative submitted a 30 Day Waiver on behalf of the Veteran indicating that there was no additional evidence to submit in support of the Veteran's appeal and asking that the case be immediately forwarded to the Board.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In August 2011, the Board remanded the issues listed on the title page for additional development.  

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

In a March 2007 statement, the Veteran asserted that she was entitled to a higher initial rating for urticaria, also claimed as dermatitis, and indicated that she had been diagnosed with hidradenitis suppurativa which she believed had caused swelling and pain in her joints.  Later in that correspondence, she reiterated that she had been diagnosed with hidradenitis suppurativa and asserted that all of her immune system problems were related.  She also stated that she believed that she had had hidradenitis suppurativa for a very long time, and she felt it started as acne but became hidradenitis suppurativa due to improper diagnosing.  The Board finds that this correspondence raises a claim for service connection for hidradenitis suppurativa which has not yet been adjudicated.  

A January 2010 rating decision denied service connection for sleep apnea.  In January 2011, more than a year after issuance of this rating decision, the Veteran expressed disagreement with the denial, asserting that her sleep apnea might be secondary to her service-connected hypothyroidism and/or GERD.  The RO advised the Veteran via a February 2011 letter that her January 2011 notice of disagreement (NOD) was not timely filed, and new and material evidence was required to reopen the claim for service connection for sleep apnea.  The Board construes the January 2011 correspondence from the Veteran as a request to reopen her claim for service connection for sleep apnea, to include as secondary to her service-connected hypothyroidism and/or hiatal hernia/GERD.  

The issues of entitlement to service connection for hidradenitis suppurativa and whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to higher initial ratings for the service-connected hypothyroidism, left salpingectomy, urinary incontinence, rectal fissure, and seborrheic keratosis excision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 19, 2011, the Veteran's major depressive disorder was manifested by complaints including depression, sleep disturbances, panic attacks, crying, anhedonia, feelings of hopelessness and worthlessness, anxiety, impaired abstract thinking, difficulty remembering newly learned material, difficulty making new acquaintances and socializing, disturbances of motivation, mood swings, and poor sleep, energy, and concentration with examinations revealing depressed mood, anxious, blunted, dysphoric, and flat affect, and memory impairment; these symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, but are not indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Since September 19, 2011, the Veteran's major depressive disorder has been manifested by symptoms including social withdrawal, increased appetite, anergia, amotivation, guilt, loss of interest, depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, but her depression has not clinically impacted her occupational functioning and self-care; these symptoms have not more nearly approximated occupational and social impairment with reduced reliability and productivity.  

3.  The service-connected peripheral venous insufficiency of the right and left lower extremities has been manifested by complaints of edema; there has not been persistent edema and stasis pigmentation or eczema attributed to venous disease.  

4.  The Veteran's hiatal hernia/GERD has been manifested by complaints including dysphagia, epigastric burning, reflux, and chest tightness/pain; it has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

5.  The Veteran's cervical spine strain has been manifested by complaints of pain; however, there is no objective evidence of forward flexion of the cervical spine to 30 degrees or less or combined range of motion of 170 degrees or less, ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 2 weeks during a 12-month period; there are no separately compensable neurological manifestations of the service-connected cervical spine disability.

6.  The Veteran's lumbar spine strain with DDD has been manifested by complaints of pain; however, there is no objective evidence of forward flexion of the thoracolumbar spine to 60 degrees or less or combined range of motion of 120 degrees or less, ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of IVDS having a total duration of at least 2 weeks during a 12-month period; there are no separately compensable neurological manifestations of the service-connected lumbar spine disability.

7.  The Veteran's left lower extremity radiculopathy has been manifested by subjective complaints of pain radiating to her left leg; she has not had symptoms more nearly approximating mild incomplete paralysis of the sciatic nerve.  

8.  Prior to October 4, 2007, the Veteran's right and left knee disabilities were manifested by complaints of pain with evidence of medial patella facet tenderness; flexion was to 140 degrees, extension was to 0 degrees; the evidence does not reflect recurrent subluxation or lateral instability.

8.  Since October 4, 2007, the Veteran's right and left knee disabilities have been manifested by complaints of pain and stiffness with flexion to no less than 110 degrees and extension to 0 degrees; the evidence does not reflect recurrent subluxation or lateral instability.

9. Prior to October 4, 2007, the Veteran's right elbow epicondylitis was manifested by complaints of pain with no objective evidence of pain or tenderness on examination; flexion was to 145 degrees and extension was to 0 degrees; the evidence does not reflect impairment of supination or pronation.

10.  Prior to October 4, 2007, the Veteran's left elbow epicondylitis was manifested by complaints of pain with objective evidence of lateral epicondyle tenderness and mild tenderness in the ulnar groove; flexion was to 145 degrees and extension was to 0 degrees; the evidence does not reflect impairment of supination or pronation.

11.  Since October 4, 2007, the Veteran's right and left elbow epicondylitis have been manifested by flexion to no less than 120 degrees and extension to 0 degrees; the evidence does not reflect impairment of supination or pronation.

12.  Prior to January 10, 2007, the Veteran's urticaria did not affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; the evidence does not reflect the requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during this period or recurrent episodes of urticaria occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  

13.  Since January 10, 2007, the Veteran's urticaria more nearly approximated disability affecting 20 to 40 percent of the entire body; there is no evidence that urticaria has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs or resulted in recurrent debilitating episodes occurring at least four times during a 12-month period despite continuous immunosuppressive therapy.  

 14.  Prior to September 19, 2011, the Veteran's acne vulgaris was superficial; there is no evidence that her acne vulgaris resulted in visible or palpable tissue loss or disfigurement of the head, face, or neck or resulted in scarring which was painful, unstable, exceeded 144 square inches, was deep or caused limited motion and exceeded 6 square inches, or resulted in limitation of an affected part.  

15.  Since September 19, 2011, the Veteran's acne vulgaris has been deep and affected areas other than the face and neck; the evidence does not reflect that her acne vulgaris resulted in disfigurement of the head, face, or neck, or has resulted in scarring that is deep or caused limitation of motion in an area exceeding 12 square inches or more or resulted in limitation of motion of an affected part.  

16.  The Veteran's allergic rhinitis has not been manifested by nasal obstruction or polyps.  


CONCLUSIONS OF LAW

1.  Prior to September 19, 2011, the criteria for an initial 50 percent rating, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for a rating in excess of 30 percent for major depressive disorder, since September 19, 2011, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434 (2013).

3.  The criteria for initial ratings in excess of 20 percent for peripheral venous insufficiency of the right and left lower extremities have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7121 (2013).

4.  The criteria for an initial rating in excess of 10 percent for hiatal hernia/GERD, also claimed as irritable bowel syndrome (IBS) and chronic constipation, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

5.  The criteria for an initial rating in excess of 10 percent for cervical spine strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

6.  The criteria for an initial rating in excess of 10 percent for lumbar spine strain with DDD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

7.  The criteria for an initial compensable rating for left lower extremity radiculopathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.124a, Diagnostic Code 8520 (2013).  

8.  Prior to October 4, 2007, the criteria for initial 10 percent ratings, but no higher, for right and left knee retropatellar pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2013).  

9.  Since October 4, 2007, the criteria for ratings in excess of 10 percent for right and left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5260 (2013).  

10.  Prior to October 4, 2007, the criteria for an initial compensable rating for right elbow epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5024, 5206 (2013).  

11.  Prior to October 4, 2007, the criteria for an initial 10 percent rating, but no higher, for left elbow epicondylitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5024, 5206 (2013).  

12.  Since October 4, 2007, the criteria for ratings in excess of 10 percent for right and left elbow epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45,  4.59, 4.69, 4.71a, Diagnostic Codes 5024, 5206 (2013).  

13.  Prior to January 10, 2007, the criteria for an initial compensable rating for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, Diagnostic Codes 7806, 7825 (2013).  

14.  Since January 10, 2007, the criteria for a 30 percent rating, but no higher, for urticaria have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, Diagnostic Codes 7806, 7825 (2013).  

15.  Prior to September 19, 2011, the criteria for an initial compensable rating for acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, Diagnostic Code 7828 (2013).  

16.  Since September 19, 2011, the criteria for a 10 percent rating, but no higher, for acne vulgaris have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, Diagnostic Code 7828 (2013).  

17.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement (NOD).  The Court has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations to evaluate the disabilities on appeal.  These VA examination reports are adequate to evaluate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In making this determination, the Board has considered that the Veteran initially filed a claim for service connection for IBS and chronic constipation and hiatal hernia/GERD, and the RO granted service connection and assigned an initial 10 percent rating for hiatal hernia with associated GERD (also claimed as IBS and chronic constipation).  During the April 2011 hearing, the undersigned acknowledged that the Veteran had initially claimed service connection for a hiatal hernia/GERD and IBS and asked the Veteran whether she experienced diarrhea or constipation, but the Veteran responded only that she experienced constipation.  The September 2011 VA examination did not specifically address the criteria for evaluating IBS; however, as will be discussed below, a higher rating pursuant to these criteria requires diarrhea.  As the Veteran has repeatedly denied diarrhea during the pendency of the appeal, and because the September 2011 VA examiner was specifically asked to describe any other pertinent physical findings, complications, conditions, signs, or symptoms related to her hiatal hernia/GERD but indicated only that she had been diagnosed with a hiatal hernia, the Board finds this examination report adequate to evaluate the service-connected GERD.  See Barr, 21 Vet. App. at 311.

Regarding her service-connected urticaria, the September 2011 VA skin examiner indicated that the Veteran did not have scarring or disfigurement of the head, face, or neck caused by any of her skin conditions.  During a December 2012 VA examination to evaluate the service-connected peripheral venous insufficiency of the lower extremities, this same examiner reported that the Veteran had hyperpigmented scars on her lower extremities secondary to folliculitis.  The examiner did not indicate that such scarring was related to the service-connected urticaria.  Moreover, there is no indication that the scarring on the bilateral lower extremities as documented in the December 2012 VA examination was deep or caused limitation of motion in an area exceeding 144 square inches or resulted in limitation of motion of an affected part as required for a rating in excess of 30 percent pursuant to the applicable rating criteria; rather, the examiner described the scarring only as hyperpigmented.  Accordingly, the Board finds the VA examinations of record adequate to evaluate this service-connected disability and remand for a new VA examination is not warranted.  See Barr, 21 Vet. App. at 311.

In the August 2011 remand, the Board instructed that the RO/AMC should contact the Veteran and request that she complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, to obtain complete and contemporaneous records of post-service treatment from military medical facilities. The RO/AMC was also instructed to request that the Veteran identify any other sources of relevant medical treatment, including from VA and private treatment providers.  The RO/AMC was also instructed to afford the Veteran new VA examinations to evaluate her service-connected disabilities.  

In August 2011, the AMC wrote to the Veteran and asked that she identify any other sources of relevant treatment, including VA and private providers.  She was advised that, if she had received medical treatment from any private physicians or hospitals and wanted VA to obtain the treatment records, she should complete a VA Form 21-4142 for each non-VA provider.  The Veteran did not subsequently identify any additional pertinent treatment records or return a VA Form 21-4142 and no additional treatment records were associated with the claims file.

In September 2011, the Veteran was afforded VA examinations to evaluate her service-connected major depressive disorder, peripheral venous insufficiency of the right lower extremity, cervical and lumbar spine disabilities, left lower extremity radiculopathy, knees, elbows, urticaria, acne, and allergic rhinitis.  While, with the exception of the VA mental disorders examination report, the examiners did not acknowledge review of the claims file, they subsequently acknowledged claims file review in November 2011 addendums.  While the addendum request to the VA general medical examiner, who performed examinations to evaluate the service-connected right lower extremity peripheral venous insufficiency, skin disorders, GERD, and allergic rhinitis did not specifically mention the allergic rhinitis examination in the addendum request, the examiner indicated that she had reviewed the claims file and the examinations had been provided to evaluate the severity of the service-connected disabilities, which would have included her allergic rhinitis.  Because the September 2011 VA examination only evaluated peripheral venous insufficiency of the right lower extremity, the Veteran was afforded another VA examination in December 2012 in which the examiner reviewed the claims file and examined the Veteran with regard to her peripheral venous insufficiency of both lower extremities.  

In light of the above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board has considered that, in a March 2007 statement, the Veteran asked VA to obtain her medical records from Dr. K.C., Metroplex Health System, Isdale Chiropractic, and the mental health department at Darnall Hospital and the mental health department at Thomas Moore medical clinic.  These records were not subsequently requested.  

VA, however, is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Despite being asked to provide releases for pertinent treatment from non-VA providers in the August 2011 letter from the AMC, the Veteran has not submitted releases to allow VA to obtain records from the above facilities/providers.  As the Veteran has not provided a release form to allow VA to obtain additional records from non-VA providers, it is not possible for VA to obtain them; hence, no further action in this regard is necessary.  

Moreover, while the record indicates that the Veteran has received mental health treatment at the Thomas Moore health clinic and the Darnall Army hospital, she reported during an October 2007 VA mental disorders examination that she received treatment for a mental disorder in the Army from 1997 to 2005 and at VA from 2005 to the present.  During VA treatment in June 2006, she reported that she had been treated for depression at the Thomas Moore clinic at Fort Hood for the past three years and received medication management through that clinic.  She stated that, while she continued to receive her medications through Tricare, she wanted to transfer her care to VA so she could begin individual counseling in addition to medication management.  Service treatment records reflect that the Veteran received mental health treatment at the Moore health clinic at Darnall Army Community Hospital (ACH) and more recent records reflect that she continued to receive medication management after service; however, she requested in June 2006 to transfer her care to VA so she could begin individual counseling.  VA treatment records dated from June 2006 to January 2008 reflect mental health treatment.  The Board finds that the post-service treatment records and VA examination reports presently of record describe the severity of the Veteran's service-connected major depressive disorder and, as discussed below, are sufficient to establish an initial 50 percent rating for this disability prior to September 19, 2011.  Accordingly, the Board finds the medical evidence of record adequate to evaluate this disability and remand to attempt to obtain additional post-service mental health records from a military facility, which would seemingly only include medication management records, is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

During a September 2011 VA examination to evaluate her right lower extremity peripheral venous insufficiency, the Veteran reported that she had been evaluated in 2011 in Iraq for pain and edema to the right lower extremity.  She indicated that she underwent a CT scan, which was reportedly negative.  Records regarding such treatment have not been associated with the claims file; however, despite the August 2011 request that she identify any other sources of relevant medical treatment, the Veteran has not adequately identified and provided a release to allow VA to obtain records regarding 2011 treatment for pain and edema in the right lower extremity.  Moreover, the Veteran herself reported that the results of CT scan performed at that time were negative.  The Board finds the evidence of record, in particular the several VA examination reports evaluating the right lower extremity peripheral venous insufficiency, to be adequate to evaluate the severity of this service-connected disability and remand to obtain records regarding 2011 treatment for pain and edema in the right lower extremity is unnecessary.  See Soyini, 1 Vet. App. at 546.  

During the Board hearing, the undersigned indicated that the Veteran only wished to present testimony with regard to certain issues, in particular, her claims for higher initial ratings for her major depressive disorder, hypothyroidism, hiatal hernia with GERD, episodic urticaria, acne vulgaris, and seborrheic keratosis.  The undersigned advised the Veteran that, in order to substantiate her claims for higher ratings, she had to show that her disabilities had gotten worse.  The undersigned also sought to identify any further development required to help substantiate the claims.  These actions satisfied the duty to explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claims, discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  

As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Major depressive disorder

The Veteran's major depressive disorder is evaluated pursuant to Diagnostic Code 9434; however, the criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

On VA examination in August 2005, the Veteran reported suffering from severe depression.  She complained of sleep disturbances with resultant fatigue, difficulty concentrating, irritability, and lack of energy to perform duties which she previously enjoyed.  She reported staying in her home on the weekends except to shop for groceries at times the stores were empty, although she sometimes went without groceries to avoid seeing people.  She described a good relationship with her 20 year old daughter.  On mental status examination, the Veteran was alert and oriented.  Speech was coherent and reflective of an educated vocabulary.  Thinking was logical and goal-directed on examination, although she described seeing shadows which might be people.  No formal hallucinations or delusions were diagnosed or reported.  Remote memory was within normal limits and recent memory was excellent.  She had good capacity regarding the ability to concentrate for short periods, but described an inability to sustain concentration as she had previously.  Mood was profoundly depressed and affect was anxious and somewhat blunted.  Insight and judgment were at least average.  The Veteran denied suicidal ideation and homicidal ideation.  She described panic attacks, but denied obsessive or ritualistic behavior which interfered with routine activities.  The examiner rendered an Axis I diagnosis of major depressive disorder, chronic.  The examiner commented that the Veteran was extremely honest and sincere and opined that she was profoundly impaired in her occupational and social functioning due to major depressive disorder.  

A June 2006 VA combat veteran case management note reflects that the Veteran was interviewed via telephone at which time she reported difficulty readjusting to civilian life after 24 years of service.  She indicated that she did well when she surrounded herself with others and remained busy and indicated that she continued to find pleasure in meaningful activities.  She denied anhedonia, lack of energy, or suicidal or homicidal ideation.  She described difficulty sleeping.  She indicated that she had a limited social support system.  The social worker noted that she was single with one daughter with whom she was close and her mother living out of state.  

In July 2006, the Veteran presented to establish care with the VA mental health clinic.  She reported a history of pathological gambling, but denied doing so recently.  She indicated that she did not socialize because she was too tired when she got home from work, although she spoke to her daughter daily and saw her twice a month.  She reported symptoms of depressed mood, crying, anhedonia, and poor sleep, energy, and concentration.  She described mild anxiety.  She denied suicidal ideation.  On mental status examination, the Veteran was well-groomed with good hygiene and eye contact and was polite and cooperative.  Psychomotor activity was not remarkable.  Speech was fluent and normal volume and mood was depressed.  Affect was euthymic.  Thought process was logical and goal-directed.  Insight and judgment were fair and cognition was grossly intact.  The assessment was major depressive disorder, recurrent, moderate.  

An August 2006 VA mental health clinic record reflects that the Veteran reported many symptoms of depression.  She indicated that she had been gambling, but denied participating in any other social activities.  She reported symptoms of depressed mood, hopelessness, anhedonia, and poor sleep, energy, and concentration.  She described mild anxiety with palpitations and chest pains.  She denied suicidal and homicidal ideation.  On mental status examination, the Veteran was well-groomed with good hygiene and eye contact and was polite and cooperative.  Psychomotor activity was not remarkable.  Speech was fluent and normal volume and mood was depressed.  Affect was dysphoric.  Thought process was logical and goal-directed.  Insight and judgment were fair and cognition was grossly intact.  The assessment was major depressive disorder, recurrent, moderate.  

During VA individual therapy in September 2006, the Veteran complained of having no social life and reported that she gambled two to three times a week, which she considered a compulsion.  Examination revealed depressed mood and congruent affect.  There was no thought disorder.  The psychologist noted that the Veteran had no social outlet and reported being too tired after work to "do much."  She noted low energy and poor concentration.  The Veteran did report talking frequently with her daughter, who she saw twice a month.  The diagnosis was major depressive disorder.  

In March 2007, the Veteran stated that she believed a 50 percent rating was warranted for her major depressive disorder as she had been experiencing panic attacks several times per week, impaired abstract thinking, disturbances of motivation, and mood swings.  She described difficulty remembering newly learned material and difficulty making new acquaintances and socializing.  She stated that she was dealing with chronic sleep impairment and found it hard to establish and maintain effective relationships. She reported that her social life consisted of going to work and gambling boats.  She described hallucinations which she referred to as "spirits or angels."  

During treatment in the VA mental health clinic in April 2007, the Veteran reported that she still felt depressed and continued to not have a social life.  She stated that she gambled on Saturdays and attended church, but was not active.  She reported symptoms of depressed mood, feelings of hopelessness and worthlessness, anhedonia, and poor sleep, energy, and concentration.  She denied suicidal and homicidal ideation.  On mental status examination, the Veteran was well-groomed with good hygiene and was polite, cooperative, and passive.  Psychomotor activity was not remarkable.  Speech was pauce and soft and mood was sad.  Affect was dysphoric.  Thought process was logical and goal-directed.  Insight and judgment were fair and cognition was grossly intact.  The assessment was major depressive disorder, recurrent, moderate.  

On VA examination in October 2007, the Veteran described a "close" relationship with her 22-year old daughter.  She indicated that she did not "really have a social life" but reported interacting with her co-workers while at work.  She stated that she went to the casino and to church once or twice a month.  She reported that she was employed full-time and indicated that her day consisted of going to work and being home sleeping and watching television.  The Veteran described her mood as typically flat or depressed and reported sleep difficulties, low energy, thoughts of death and dying, concentration problems, increased appetite, anhedonia, and lack of interest in socializing.  On examination, the Veteran was clean, neatly groomed, cooperative, and oriented to person, place, and time.  Psychomotor activity, speech, thought process, and thought content were unremarkable.  Affect was flat and mood was described as "not bad."  There were no delusions or hallucinations and intelligence was average.  Regarding judgment, the Veteran understood the outcome of her behavior.  Regarding insight, the Veteran understood that she had a problem.  The examiner indicated that the Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  Impulse control was good and there were no episodes of violence.  The examiner added that there were no problems with activities of daily living.  Recent and immediate memory were mildly impaired and remote memory was moderately impaired.  The Veteran reported that she had difficulties with short and long-term memory; had difficulty remembering information, dates, and events from her childhood; and needed to take notes to remember information.  

The Axis I diagnoses on VA examination were major depressive disorder, recurrent, moderate, and rule out mood disorder with depressive features due to thyroid absence.  The examiner assigned a GAF score of 73 and opined that there was not total occupational and social impairment due to mental disorder signs and symptoms nor did mental disorder signs and symptoms result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school; rather, she indicated that there was reduced reliability and productivity due to mental disorder symptoms.  The examiner explained that the Veteran reported a lack of social support and interest in interpersonal relationships, reported difficulty concentrating and memory loss, and reported a constant depressed or flat mood.  

During VA treatment in November 2007, the Veteran continued to complain of sleep disturbance, but reported her mood was better.  On mental status examination, affect was mildly dysphoric with restricted mobility.  Speech was normal rate, tone, volume, and prosody.  Thought processes were reasonably logical and goal-directed.  She denied suicidal, homicidal, or paranoid ideation.  She denied hallucinations.  She was oriented to person, place, situation, and date and concentration was reasonably intact as evidenced by an ability to follow the conversation and repeat information provided.  Memory was reasonably intact in that she was able to recall pertinent personal information and repeat her medication regimen.  Insight and judgment were fair.  The Axis I diagnosis was major depression in combination with refractory insomnia.  A GAF score of 60 was assigned.  

Review of systems during treatment in February 2011 reflects that the Veteran had depression and insomnia, but was negative for suicidal ideation, hallucinations, and memory loss.  The Veteran reported that she was not nervous or anxious.  

During the April 2011 hearing, the Veteran testified that her depression helped her work performance because when she was working she was focused on work. She indicated that she did not have a social life, but would "work and go home, work and go home."  She described worsening memory loss, indicating that she might not remember what she had done a day earlier.  The Veteran reported that this memory loss had not been a problem in her work because she worked on a team so her team members would assist her with what she did not remember.  

On VA examination in September 2011, the examiner indicated that the Veteran had diagnoses of major depressive disorder, recurrent, mild, and a history of pathological gambling.  He assigned a GAF score of 63.  He commented that this GAF score was based on the Veteran's social impairment, specifically, her lack of socializing outside of phone calls with family and friends or at work or gambling.  He stated that her occupational functioning and self-care were not clinically impacted by depression.  The examiner indicated that the Veteran's level of occupational and social impairment with respect to her mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

The Veteran reported that she had one adult daughter who lived in her home.  She reported working 12 hours a day, six days a week, and working six hours on the seventh day.  She denied socializing during her down time.  She reported that she had friends and family who she spoke to on the phone, but otherwise watched television or gambled when stateside.  The Veteran denied any problems at work and reported enjoying her work because it gave her a sense of accomplishment and diversion.  The examiner was asked to indicate all symptoms attributable to the Veteran's diagnoses and reported that she experienced depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The examiner added that the Veteran had previously had problems with gambling, but her gambling had not caused any recent problems.  

The September 2011 VA examiner remarked that the Veteran continued to meet the diagnostic criteria for depression and had been chronically depressed with symptoms including social withdrawal, increased appetite, weight gain, anergia, amotivation, guilt, loss of interest, and impaired sleep maintenance.  The Veteran denied suicidal ideation.  The examiner opined that the Veteran's depression did not appear to clinically impact her occupational performance, although she had mild complaints of decreased short term memory recently which were more likely secondary to caring for her elderly mother and taking an extended leave of absence, but should improve with reduction in her stressors and/or improvement in depression.  

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 50 percent rating is warranted for major depressive disorder, prior to September 19, 2011, but that a rating in excess of 30 percent is not warranted since that date.

Prior to September 19, 2011, the Veteran's major depressive disorder was manifested by complaints including depression, sleep disturbances, panic attacks, crying, anhedonia, feelings of hopelessness and worthlessness, anxiety, impaired abstract thinking, difficulty remembering newly learned material, difficulty making new acquaintances and socializing, disturbances of motivation, mood swings, and poor sleep, energy, and concentration.  Examinations revealed depressed mood, anxious, blunted, dysphoric, and flat affect.  On VA examination in October 2007, recent and immediate memory were mildly impaired and remote memory was moderately impaired.  

Significantly, the August 2005 VA examiner, who reviwed the service treatment records, opined that the Veteran was profoundly impaired in her occupational and social functioning due to major depressive disorder.  The October 2007 VA examiner opined that there was reduced reliability and productivity due to mental disorder symptoms, explaining that the Veteran reported a lack of social support and interest in interpersonal relationships, reported difficulty concentrating and memory loss, and reported a constant depressed or flat mood.  

Accordingly, resolving all doubt in favor of the Veteran's the Board finds that her major depressive disorder symptomatology more nearly approximated the criteria for a 50 percent rating during the period prior to September 19, 2011.  

In making this determination, the Board has considered that the Veteran reported that her mood was better during VA treatment in November 2007; however, a GAF score of 60 was assigned.  According to the DSM-IV, such a score is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Veteran reported during the April 2011 hearing that her depression helped her work performance, because she was focused on her work, she nevertheless reported worsening memory loss.  Therefore, again resolving all reasonable doubt in her favor, the Board finds that an initial 50 percent rating is warranted throughout the period prior to September 19, 2011.  

However, at no point prior to September 19, 2011, did the major depressive disorder symptomatology more nearly approximate the criteria for a rating in excess of 50 percent.  The criteria for a 70 percent rating contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood; however, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, while the evidence reflects that the Veteran has experienced mood impairment as a result of her service-connected major depressive disorder, such impairment does not demonstrate that her major depressive disorder more nearly approximated the level of occupational and social impairment consistent with a 70 percent rating.  Indeed, the criteria for 30 and 50 percent ratings also contemplate some form of mood impairment.   The focus is on the frequency, severity, and duration of the impairment.  Id.  Here, despite mood impairment prior to September 19, 2011, the Veteran's mood was described as "not bad" and she reported her mood was better during VA treatment in November 2007.  

Moreover, the Veteran has remained employed full-time during the pendency of the appeal and maintains a good relationship with her daughter.  Judgment has been described as fair and the Veteran has been described as understanding the outcome of her behavior.  Thinking has been described as logical and goal-directed and thought content and thought process have been described as unremarkable.  Significantly, the October 2007 VA examiner opined that the Veteran's mental disorder signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school; rather, she indicated that there was reduced reliability and productivity due to mental disorder symptoms.  

While the Veteran reported in September 2006 that she gambled two to three times a week, which she considered a compulsion, the October 2007 VA examiner indicated that the Veteran did not have obsessive or ritualistic behavior.  Although the Veteran reported in March 2007 that she found it hard to establish and maintain effective relationships, the record does not reflect an inability to establish and maintain effective relationships; rather, she has maintained a close relationship with her daughter and reported during the October 2007 VA examination that she interacted with her co-workers while at work.  An August 2008 private sleep evaluation notes that the Veteran was single, but lived with a significant partner.  The criteria for a 50 percent rating contemplate difficulty in establishing and maintaining effective work and social relationships and the Board finds that the Veteran's impairment in this area is adequately contemplated in the 50 percent rating now assigned.  For all the foregoing reasons, the Veteran's major depressive disorder symptomatology did not more nearly approximate the criteria for a 70 percent rating during the period prior to September 19, 2011.  

The Board notes that persistent delusions or hallucinations are one of the symptoms listed in the criteria for a 100 percent rating.  Although, in her March 2007 statement, the Veteran described hallucinations which she referred to as "spirits or angels," there were no delusions or hallucinations on VA examination in October 2007 and the Veteran denied hallucinations during VA treatment the following month.  Review of systems during treatment in February 2011 was negative for hallucinations.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of impairment in occupational and social functioning prior to September 19, 2011 is more closely analogous to that contemplated by her now assigned 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.   

As indicated on VA examination on September 19, 2011, the Veteran's major depressive disorder has been manifested by symptoms including social withdrawal, increased appetite, anergia, amotivation, guilt, loss of interest, depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are similar to those contemplated by a 30 percent rating.  In particular, the General Rating Formula lists, among other symptoms, depressed mood and chronic sleep impairment among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are symptoms associated with the Veteran's major depressive disorder since September 19, 2011.

While the September 2011 VA examiner indicated that the Veteran experienced mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships, symptoms which are listed among the types of symptoms associated with a 50 percent rating in the General Rating Formula, a rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms.  Vazquez-Claudio, 713 F.3d at 117.  Here, despite indicating the presence of some of the symptoms listed as examples of the types of symptoms associated with a 50 percent rating, the September 2011 VA examiner stated that the Veteran's occupational functioning and self-care were not clinically impacted by depression.  He opined that the Veteran's depression did not appear to clinically impact her occupational performance adding that, although she had mild complaints of decreased short term memory recently, these were more likely secondary to caring for her elderly mother and taking an extended leave of absence.  Significantly, the examiner indicated that the Veteran's level of occupational and social impairment with respect to her mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

Additionally, the September 2011 VA examiner indicated that the Veteran had been chronically depressed with symptoms including amotivation.  While disturbances of motivation and mood are also among the symptoms listed as examples of the types of symptoms associated with a 50 percent rating, depressed mood is also contemplated in the criteria for a 30 percent rating.  Because the focus is the frequency, severity, and duration of symptoms, not the presence or absence of particular symptoms listed in the rating criteria, the references to mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, chronic depression, and amotivation in the September 2011 VA examination report, considered in the context of the examination report in its entirety (in particular, the examiner's opinion that the Veteran's depression did not clinically impact her occupational functioning and self-care and that her level of occupational and social impairment with respect to her mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication) do not demonstrate that the Veteran's major depressive disorder has more nearly approximated the level of social and occupational impairment contemplated in the criteria for a 50 percent rating since September 19, 2011.  

The Veteran's major depressive disorder symptoms cause occupational and social impairment to at least some degree; however, given the frequency, nature, and duration of those symptoms, the Board finds that, since September 19, 2011 they have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) and have not more closely approximated the types of symptoms contemplated by a 50 percent rating.  

The Veteran is competent to report what she observes or experiences as a layperson; for example, she is competent to report that she experiences symptoms such as depression, sleep disturbances, panic attacks, crying, anhedonia, feelings of hopelessness and worthlessness, anxiety, impaired abstract thinking, difficulty remembering newly learned material, difficulty making new acquaintances and socializing, disturbances of motivation, mood swings, increased appetite, anergia, amotivation, guilt, loss of interest, and poor sleep, energy, and concentration.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, in this case, in determining the actual degree of disability, the medical evidence prepared by a skilled neutral professional is more probative evidence and thus the examination findings are more probative of the degree of mental impairment.

Given the above, and the frequency, nature, and duration of the Veteran's major depressive disorder symptoms, the Board finds that, prior to September 19, 2011 they resulted in no more than occupational and social impairment with reduced reliability and productivity and did not more closely approximate the types of symptoms contemplated by a 70 percent rating, and, since September 19, 2011, they have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and have not more nearly approximated the types of symptoms contemplated by a 50 percent rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

This conclusion is further supported by the GAF scores assigned for during the pendency of the claim, ranging from to 60 to 73 prior to September 19, 2011 and the GAF score of 63 assigned on that date.  As discussed, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

These GAF scores support the conclusion that the Veteran's major depressive disorder did not more nearly approximate the criteria for a rating in excess of 50 percent prior to September 19, 2011 or a rating in excess of 30 percent since that date.  A GAF score is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  As discussed, the evidence reflects that the Veteran's overall disability picture most closely approximates a 50 percent rating prior to September 19, 2011 and a 30 percent rating since that date.    

For all the foregoing reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that an initial 50 percent rating is warranted for major depressive disorder prior to September 19, 2011, but finds that the preponderance of the evidence is against assignment of a rating greater than 30 percent since September 19, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral venous insufficiency of the right and left lower extremities

The Veteran's peripheral venous insufficiency of the right and left lower extremities is rated 20 percent disabling pursuant to Diagnostic Code 7899-7121.  38 C.F.R. § 4.104.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  The Veteran's disorder is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. Id.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part or system of the body involved; the last 2 digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27.

Diagnostic Code 7121 evaluates post-phlebitic syndrome of any etiology.  Pursuant to this Diagnostic Code, a noncompensable (0 percent) rating is warranted for post-phlebitic syndrome which is asymptomatic or where there are palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.

On VA examination in August 2005, the Veteran described persistent edema to her lower extremities.  She reported being told that this was part of the aging process and was also due to arthritis.  On examination, peripheral pulses were intact and there was good capillary refill to the distal lower extremities.  The pertinent diagnosis was slight edema to the bilateral shins.  

During VA treatment in August 2006, the Veteran reported swelling in both legs; however, examination that date reflects no edema of the extremities.   During VA treatment in September 2006, the Veteran complained of leg swelling.  Examination of the extremities revealed no edema, but the assessment included leg edema.  January and March 2007 VA treatment records reflect that there was no edema of the Veteran's extremities.  Another treatment record from later in March 2007 notes some edema of the legs.  

In a March 2007 statement, the Veteran stated that she believed 40 percent ratings were warranted because she was experiencing pain and swelling in her shins and ankles.  She reported dark pigmentation, which she characterized as eczema or ulceration, and leg blisters.  She complained of constant itching, extensive lesions, and marked spots on her legs and other parts of her body and described her legs as full, tired, and heavy.  

On VA genitourinary examination in May 2007 the examiner was asked to comment on blood pressure and cardiovascular examination and, if indicated, describe edema, including persistence.  He responded "non remarkable."  Peripheral pulses were palpable.  On VA arteries and veins examination conducted on the same date in May 2007, the Veteran described pitting edema which built up as the day went on, with no edema in the morning.  She reported a sensation of achiness and leg heaviness as the day went on, again describing herself as asymptomatic in the morning.  She stated that she worked at a computer all day and her edema was relieved by leg elevation.  She denied current treatment for her lower leg edema, but reported that she wore her own nylon hosiery below the knee at work.  The examiner commented that the peripheral venous insufficiency had no effect on the Veteran's usual occupation, daily activities, or ambulation.  The examiner was asked to describe the Veteran's symptoms, noting particularly whether aching, fatigue, or abnormal sensations were present at rest or after prolonged standing or walking.  He commented that the Veteran had no varicose veins, but had hypothyroidism on medication and a history of hidradenitis suppurativa and follicular dermatitis.  The examiner stated that the Veteran did not have post-phlebitic syndrome or venous insufficiency; rather, her symptoms were part of a generalized edema, noting that she also got edema on her hands and face.  The examiner noted that the Veteran had follicular dermatitis on her body, worse on her legs, and had pitting edema of her lower legs but no stasis dermatitis or varicose veins.  The diagnosis was peripheral venous insufficiency, bilateral lower legs.  

Review of systems during treatment in February 2011 was negative for claudication and leg swelling and there was no edema on examination.   During treatment in March 2011, the Veteran denied lower extremity edema.  

On VA examination in September 2011, the Veteran reported a history of varicose veins or post-phlebitic syndrome affecting the right lower leg.  She indicated the presence of persistent edema and pain.  She reported that the pain did not occur at rest and was not constant.  She reported aching and fatigue after prolonged walking or standing and indicated that her symptoms were relieved by elevation or compression hosiery.  There was no skin discoloration present nor was there ulceration.  Examination of the right lower extremity revealed no edema, ulceration, stasis pigmentation, or eczema.    

On VA examination in December 2012, the examiner indicated that the Veteran did not have a vascular disease.  She noted that the Veteran reported "blood clots" to her bilateral lower extremities and associated edema leg heaviness, relieved with elevation of the extremities, which began during service.  She observed that the Veteran had a history of generalized edema.  The examiner reported that examination of the bilateral lower extremities was significant for no edema, stasis dermatitis, or varicose veins.  The examiner noted that pulses were 2+ with good upstroke and there were hyperpigmented scars secondary to folliculitis.  The examiner commented that the Veteran's vascular condition did not impact her ability to work.  

The December 2012 VA examiner, who had previously evaluated the Veteran in September 2011, indicated that the claims file had been reviewed and noted that it was not available for her review at the time of the September 2011 VA examination.  The examiner indicated that her initial evaluation of the Veteran had been somewhat confusing and commented that there was no report, documented or otherwise, of recurrent issues with edema/phlebitis since the initial encounter in September 2011.  She reported that the Veteran did not have peripheral vascular disease and there was no history of deep vein thrombosis/phlebitis or varicose veins.  She indicated that the Veteran had bilateral lower extremity edema/general edema secondary to her thyroid condition.  She indicated that the Veteran's reported "blood clots" were the areas of severe folliculitis on her legs which she reported sometimes bled.  

Considering the pertinent evidence of record in light of the law, the Board finds that initial ratings in excess of 20 percent for service-connected peripheral venous insufficiency of the right and left lower extremities are not warranted.

While the Veteran has repeatedly reported edema in her lower extremities, the criteria for a 40 percent rating pursuant to the Diagnostic Code 7121 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  However, the record does not reflect that the Veteran experiences persistent edema and statsis pigmentation or eczema (emphasis added), as required for a higher rating of 40 percent.  In this regard, while the Veteran has repeatedly described skin symptoms affecting her legs, the May 2007 VA examiner indicated that the Veteran had follicular dermatitis on her legs, but no stasis dermatitis.  The September 2011 VA examination of the right lower extremity revealed no edema, ulceration, stasis pigmentation, or eczema.   The December 2012 VA examination report indicates that examination of the bilateral lower extremities was significant for no stasis dermatitis.  While the December 2012 VA examiner did not specifically indicate that there was no eczema, she was asked to indicate whether there were any other pertinent physical findings, complications, conditions, signs, or symptoms and indicated that there were not.  Accordingly, this VA examination report is adequately responsive to the pertinent rating criteria.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Barr, 21 Vet. App. at 311.  

In light of the above, in particular, the fact that the Veteran's condition has not been manifested by stasis pigmentation or eczema, the Board finds that the Veteran's bilateral peripheral venous insufficiency does not more nearly approximate the criteria for ratings in excess of 20 percent pursuant to Diagnostic Code 7121.  

In reaching this conclusion, the Board has considered the Veteran's March 2007 assertion that she had dark pigmentation in her legs which she characterized as eczema or ulceration.  While the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Here, while the Veteran is competent to report having a skin condition affecting her lower extremities, she is not competent to specifically diagnose that condition as eczema.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Board finds more probative the September 2011 VA examiner's report that there was no eczema of the right lower extremity.  Also probative is the fact that the same examiner conducted a VA skin examination on the same date and was asked to indicate by marked box whether the Veteran had or had had any of a number of skin conditions, including dermatitis or eczema, but did not mark that the Veteran had this condition.    

Moreover, in addition to there being no evidence of stasis pigmentation or eczema attributable to the service-connected peripheral venous insufficiency of the right or left lower extremity, the Veteran has reported that her edema was relieved by leg elevation, as indicated during the May 2007 VA examination and, during the September 2011 VA examination, she indicated that her right lower extremity symptoms were relieved by elevation or compression hosiery.  

For all the foregoing reasons, the Veteran's peripheral venous insufficiency of the right and left lower extremities has not more nearly approximated the criteria for initial ratings in excess of 20 percent pursuant to Diagnostic Code 7121.  

Additionally, the Board does not find that any other Diagnostic Code would be more appropriate for rating the Veteran's service-connected peripheral venous insufficiency of the right and left lower extremities.  

Hiatal hernia with GERD

The Veteran's hiatal hernia/GERD is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346 a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.  

On VA examination in August 2005, the Veteran complained of heartburn, abdominal pain, nausea, vomiting, and throat hoarseness.  The examiner reviewed a March 2005 upper GI study which revealed a small sliding hiatal hernia.  The pertinent diagnosis was hiatal hernia.  

On VA examination in October 2007, the Veteran reported some dysphagia with both solids and liquids, described as "sticking of the foods in her throat level."  Regarding pyrosis, she described an epigastric burning sensation without radiation.  She also reported reflux with undigested food particles and indicated that she had occasional vomiting and more frequent nausea.  There was no hematemesis or melena.  The Veteran reported taking over-the-counter antacids with some relief.  Regarding the effects of her condition on her occupational functioning and activities of daily living, the examiner commented that the Veteran was able to function in her employment without absenteeism and was self-sufficient in daily living.  On examination, the Veteran's general state of health was good.  She was well-nourished with about a 10 pound weight gain in the past year.  There was no anemia.  The diagnosis was GERD.  

In March 2011, the Veteran was evaluated for fatigue and chest discomfort at the military hospital in Kuwait.  The assessment was hiatal hernia and the clinician opined that the Veteran's pain was likely secondary to her hiatal hernia.  A patient reassessment form completed in conjunction with the March 2011 evaluation indicates that the Veteran reported no nausea, vomiting, or pain with eating and had no problems with chewing or swallowing.  This assessment also indicates that she denied constipation or diarrhea.  

The Veteran testified during the April 2011 hearing that her GERD symptoms included chest tightness, difficulty swallowing, a gagging sensation, and a burning sensation.  In response to whether she experienced diarrhea or constipation, the Veteran reported that she had constipation "all the time" and indicated that she had abdominal pain, although she was unsure as to whether it was related to her constipation.  

On VA examination in September 2011, the examiner indicated that the Veteran had a hiatal hernia and GERD for which she took continuous medication.  The Veteran reported that she had a history of burning chest pain and pressure, primarily after eating.  The examiner indicated that the Veteran had persistently recurrent epigastric distress, reflux, sleep disturbances caused by esophageal reflux occurring four or more times per year lasting less than a day, and recurrent nausea occurring four or more times per year due to her esophageal conditions.  Although she was asked to check all applicable signs and symptoms, the examiner did not mark that the Veteran had dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, anemia, weight loss, vomiting, hematemesis, or melena.  The examiner indicated that the Veteran had other pertinent physical findings, complications, conditions, signs, or symptoms related to her hiatal hernia/GERD, but in describing these, reported only that she had been diagnosed with a hiatal hernia.  The examiner commented that the Veteran's esophageal conditions did not impact her ability to work, indicating that she had pain for which she took medication, although she did not take it every day.  

Considering the pertinent evidence of record in light of the law, the Board finds that an initial rating in excess of 10 percent is not warranted.  

The Veteran has reported dysphagia, epigastric burning, and reflux during the pendency of her appeal; however, the evidence does not reflect that her service-connected hiatal hernia/GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  In this regard, while the Veteran reported dysphagia during the October 2007 VA examination, there was no indication of substernal or arm or shoulder pain at that time; rather, the Veteran reported an epigastric burning sensation without radiation.  While a March 2011 treatment record reflects that evaluation for chest discomfort revealed an assessment of hiatal hernia, a patient reassessment form completed in conjunction with the March 2011 evaluation indicates that the Veteran had no problems with chewing or swallowing.  While the Veteran testified in April 2011 that her GERD symptoms included chest tightness and reported during the September 2011 VA examination that she had a history of burning chest pain and pressure, primarily after eating, the September 2011 VA examiner was asked to check all applicable signs and symptoms but did not mark that the Veteran had dysphagia, pyrosis, or substernal, arm or shoulder pain.  Thus, while the above evidence indicates that, at various times during the pendency of the claim, the Veteran has described dysphagia and chest tightness/pain, the evidence does not reflect persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, as the records documenting chest discomfort/tightness in March and September 2011 reflect that the Veteran was not experiencing dysphagia at those times.  

Regardless, even if the Veteran were experiencing persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, her hiatal hernia/GERD has not been productive of considerable impairment of health.  Rather, the October 2007 VA examiner described the Veteran's general state of health as good and reported that she was well-nourished.  A November 2008 private treatment record includes an assessment of GERD, improved and additional records from this private physician, dated in December 2008 and February 2009 indicate that the Veteran's GERD was controlled.  The Veteran was again described as well-nourished during treatment in February 2011.  Thus, the evidence does not reflect that the Veteran's GERD has been productive of considerable impairment of health.  

The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, the evidence does not reflect that her service-connected hiatal hernia/GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

For all the foregoing reasons, an initial rating in excess of 10 percent pursuant to Diagnostic Code 7346 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Board has considered that the Veteran initially filed a claim for service connection for IBS and chronic constipation and hiatal hernia/GERD, and the RO granted service connection and assigned an initial 10 percent rating for hiatal hernia with associated GERD (also claimed as IBS and chronic constipation).  Accordingly, the Board has considered whether a rating in excess of 10 percent may be warranted pursuant to Diagnostic Code 7319, evaluating irritable colon syndrome.  This Diagnostic Code provides a 10 percent rating for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

While the Veteran has repeatedly reported constipation, the pertinent evidence reflects that she has not described diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, as required for a higher rating pursuant to Diagnostic Code 7319.  Rather, during the August 2005 VA general medical examination, the Veteran reported that she had chronic constipation but did not remember having IBS or persistent diarrhea.  Review of systems during VA treatment in August 2006 reflects no diarrhea and review of systems in February 2011 was negative for abdominal pain, diarrhea, and constipation.  The following month, the Veteran again denied constipation or diarrhea.  In response to being asked whether she experienced diarrhea or constipation during the April 2011 hearing, the Veteran reported only that she had constipation "all the time" and indicated that she had abdominal pain, although she was unsure as to whether it was related to her constipation.  Significantly, most recently, on VA examination in September 2011, the examiner was asked to describe any other pertinent physical findings, complications, conditions, signs, or symptoms related to her hiatal hernia/GERD but indicated only that she had been diagnosed with a hiatal hernia. 

As the Veteran has denied diarrhea on several occasions during the pendency of the appeal, the evidence does not reflect that her service-connected disability has more nearly approximated severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Accordingly, an initial rating in excess of 10 percent pursuant to Diagnostic Code 7319 is also not warranted.  The Board does not find that any other digestive system Diagnostic Code would be more appropriate for rating the Veteran's service-connected GERD.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for the service-connected hiatal hernia with GERD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Cervical spine strain

The Veteran's cervical spine strain is rated 10 percent disabling pursuant to Diagnostic Code 5237; however, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion, extension, left and right lateral flexion to 45 degrees, each, and lateral rotation to 80 degrees are considered normal range of motion of the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other Diagnostic Codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

Considering the pertinent evidence of record in light of the law, the Board finds that a rating in excess of 10 percent for the service-connected cervical spine disability is not warranted.  In this regard, there is no evidence of forward flexion of the cervical spine to 30 degrees or less or combined range of motion of 170 degrees or less; rather, forward flexion was to 35 degrees on VA examination in August 2005, at which time combined range of motion was 280 degrees.  On VA examination in October 2007, forward flexion was to 40 degrees and combined range of motion was 260 degrees.  On VA examination in September 2011, forward flexion was to 45 degrees and combined range of motion was 255 degrees.  As the Veteran maintained significant motion in the cervical spine, ankylosis, which is "immobility and consolidation of a joint due to disease, injury, or surgical procedure", has not been shown.  See Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.). 

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Veteran has complained of neck pain.  However, the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  Moreover, as discussed above, pain itself does not rise to the level of functional loss.  See Mitchell, 25 Vet. App. at 38.  Even considering the Veteran's reports of pain, there is no indication that functional impairment resulted in limitation of motion as required for a rating in excess of 10 percent.  Rather, while there was pain at the ends of range of motion on VA examination in August 2005, there was no further limitation or pain on repeated testing.  While the Veteran reported flare-ups of cervical spine pain turning movements, such as driving, on VA examination in October 2007, and there was end-range pain and continued pain with repetitive use, there was no change in range of motion and, in regard to additional limitation of joint function, the examiner indicated that there was no additional limitation caused by pain, fatigue, weakness, lack of endurance, or incoordination.  On the most recent VA examination, in September 2011, the Veteran did not report that flare-ups impacted the function of the cervical spine.  Range of motion testing on that examination revealed no objective evidence of painful motion; the Veteran retained the same range of motion after repetitive use testing; the examiner commented that the Veteran did not have additional limitation of motion of the cervical spine following repetitive use testing; and the examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the cervical spine.  Accordingly, a higher rating is not warranted under the DeLuca criteria.  

The evidence also does not reflect that the Veteran's service-connected cervical spine disability resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  While, in March 2007, the Veteran stated that she believed a 20 percent rating was warranted because she had been having muscle spasms which resulted in an inability to sit or stand for "too long", on VA examination in October 2007, the spine was symmetrical and posture, gait, and head position were normal.  Examination of the cervical spine during treatment in March 2009 showed no abnormalities and gait and stance were normal.  Although the September 2011 VA examiner reported that there was localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, he indicated that the Veteran did not have guarding and/or muscle spasm of the cervical spine. Accordingly, as the competent medical evidence does not reflect that the Veteran experienced muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour, a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

There is also no evidence that the Veteran's service-connected cervical spine disability would warrant a rating in excess of 10 percent pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  According to this formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The record does not reflect that the Veteran's service-connected cervical spine strain is manifested by IVDS; rather, the September 2011 VA examiner indicated that the Veteran did not have intervertebral disc syndrome of the cervical spine. Moreover, even if she did have IVDS, there is no evidence of physician prescribed bed rest for at least 2 weeks during a 12-month period; rather, the October 2007 VA examiner commented that there were no incapacitating episodes of IVDS in the past 12 months and during a VA thyroid and parathyroid disease examination performed in September 2011, the Veteran reported that she was employed full-time as a contract writer and had not lost any time from work during the past 12-month period, although she was currently on Family and Medical Leave Act (FMLA) leave secondary to her mother's illness.  Her report of not having lost time from work during the past 12-month period is consistent with a finding that she did not experience physician prescribed bed rest for at least 2 weeks during that period.   Therefore, the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

In evaluating the service-connected cervical spine disability, the Board has considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  The Veteran has, at times, described her cervical spine pain as radiating.  In this regard, service treatment records document that, in October 2005, the Veteran complained of right-sided shoulder pain radiating to the right arm and leg and described cervical pain.  The pertinent assessment was cervical spondylosis and an MRI was ordered to evaluate the Veteran's cervical spine and radiating pain.  No subsequent MRI report is included among the service treatment records.  During VA treatment in August 2006, the Veteran complained of neck and back pain going down her left leg to her toe.  In March 2007, the Veteran indicated that her pain caused her head to hurt and pain to radiate down her legs.  During the September 2011 VA examination, the Veteran reported that she had constant left-sided neck pain radiating down her spine to the low back. 

Despite the above reports, on VA examination in October 2007, the Veteran denied radiation of her cervical spine pain into the upper extremities.  The September 2011 VA examiner commented that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy in regard to her cervical spine condition and added that she did not have any other neurological abnormalities related to her cervical spine condition.  

Even assuming, for the sake of argument, that the foregoing evidence was sufficient to demonstrate that the Veteran experiences neurological manifestations of her service-connected cervical spine disability, the Board finds that such manifestations would warrant no more than a 0 percent rating.  In this regard, under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Where the schedular criteria do not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Here, despite the Veteran's reports, on VA examination in August 2005, neurological examination was grossly intact.  Sensation was intact to vibratory sensation distally, to hand touch, and light filament.  Motor strength of the upper and lower extremities was 5/5 and equal, bilaterally.  Biceps, triceps, brachioradialis, patella, and Achilles tendon reflexes were all 2+.  Review of systems during VA treatment in August 2006 reflected no weakness of extremities and no numbness.  On VA genitourinary examination in May 2007 sensation and reflexes were described as normal.  On VA examination in October 2007 neurological examination revealed sensation to be intact in the upper extremities and deep tendon reflexes were equal in all four extremities.  Motor examination during treatment in March 2009 demonstrated no dysfunction.  Review of systems during treatment in February 2011 was negative for tingling, sensory change, or weakness in regard to the neurological system.  On examination, reflexes were normal.  A March 2011 patient reassessment form reflects that there was no weakness, or paresthesia and the upper and lower extremities were strong and bilaterally equal.  On VA examination in September 2011, muscle strength testing revealed normal strength in all tested areas and there was no muscle atrophy.  Deep tendon reflexes and sensory examination were each normal.

Accordingly, the evidence indicates that the Veteran does not have any neurological manifestations of the service-connected cervical spine disability which warrant a separate compensable rating.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for the service-connected cervical spine disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Lumbar spine strain with DDD and left lower extremity radiculopathy

The Veteran's lumbar spine strain with DDD is rated 10 percent disabling pursuant to Diagnostic Code 5242; however, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.
	
Considering the pertinent evidence of record in light of the law, the Board finds that a rating in excess of 10 percent for the service-connected lumbar spine disability is not warranted.  In this regard, there is no evidence of forward flexion of the thoracolumbar spine to 60 degrees or less or combined range of motion of 120 degrees or less; rather, on VA examination in August 2005, lumbar spine flexion was to 90 degrees and combined range of motion was 200 degrees.  On VA examination in October 2007, flexion was to 70 degrees and combined range of motion was 165 degrees.  On VA examination in September 2011, flexion was to 90 degrees and combined range of motion was 210 degrees.  As the Veteran maintained significant motion in the thoracolumbar spine, ankylosis has not been shown. 
 
The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  In this regard, the Veteran has complained of back pain.  However, the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  Moreover, as discussed above, pain itself does not rise to the level of functional loss.  See Mitchell, 25 Vet. App. at 38.  Even considering the Veteran's reports of pain, there is no indication that functional impairment resulted in limitation of motion as required for a rating in excess of 10 percent.  Rather, while there was pain at the ends of range of motion on VA examination in August 2005, there was no further limitation or pain on repeated testing.  While the Veteran reported flare-ups of low back pain with bending forward on VA examination in October 2007, and there was end-range pain and continued pain with repetitive use, there was no change in range of motion and, in regard to additional limitation of joint function, the examiner indicated that there was no additional limitation caused by pain, fatigue, weakness, lack of endurance, or incoordination.  On the most recent VA examination, in September 2011, the Veteran denied flare-ups impacting the function of the thoracolumbar spine.  Range of motion testing on that examination revealed no objective evidence of painful motion; the Veteran retained the same range of motion after repetitive use testing; the examiner commented that the Veteran did not have additional limitation of motion of the thoracolumbar spine following repetitive use testing; and the examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  Accordingly, a higher rating is not warranted under the DeLuca criteria.  

The evidence also does not reflect that the Veteran's service-connected lumbar spine disability resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this regard, posture was normal and the examiner reported "negative antalgic gait" on VA examination in August 2005.  While there was some guarding on the left on VA examination in October 2007, there were no muscle spasms or postural abnormalities and the spine was symmetrical and posture and gait were normal.  Gait and stance were described as normal during treatment in March 2009.  Most recently, the September 2011 VA examiner indicated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Accordingly, as the competent medical evidence does not reflect that the Veteran experienced muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour, a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

There is also no evidence that the Veteran's service-connected lumbar spine disability would warrant a rating in excess of 10 percent pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there is no evidence of physician-prescribed bed rest for a period at least 2 weeks during a 12-month period.  Rather, the October 2007 VA examiner commented that there were no incapacitating episodes of IVDS in the past 12 months.  The September 2011 VA examiner indicated that the Veteran did not have IVDS of the thoracolumbar spine.  Despite this opinion, the Veteran has been diagnosed with  DDD of the thoracolumbar spine.  In any event, during a VA thyroid and parathyroid disease examination performed earlier in September 2011, the Veteran reported that she was employed full-time as a contract writer and had not lost any time from work during the past 12-month period, although she was currently on FMLA secondary to her mother's illness.  Her report of not having lost time from work during the past 12-month period is consistent with a finding that she did not experience physician prescribed bed rest for at least 2 weeks during that period.   Therefore, the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

In evaluating the service-connected lumbar spine disability, the Board has considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  The Veteran has, at times, reported pain radiating into her lower extremities.  In this regard, on VA examination in August 2005, the Veteran described a burning sensation with pain to her left leg, although she denied paresthesia.  During VA treatment in August 2006, the Veteran complained of neck and back pain going down her left leg to her toe.  In March 2007, she indicated that her pain caused her head to hurt and pain to radiate down her legs and asserted that a 10 percent rating was warranted for her left lower extremity radiculopathy because she had excruciating pain in her lower back and side.  On VA examination in October 2007, the Veteran complained of low back pain into the left lower extremity up to the level of the foot, without paresthesia.  During the September 2011 VA examination, the Veteran complained of constant low back pain radiating to the left buttock.  While the Veteran reported pain radiating to the legs in her March 2007 statement, this assertion was made in regard to her claim for a higher initial rating for her cervical spine disability.  She has repeatedly described low back pain radiating into her left lower extremity and the diagnoses on VA examination in August 2005 included subjective left lower extremity radiculopathy symptoms.  

The Veteran is in receipt of a noncompensable (0 percent) rating for left lower extremity radiculopathy, pursuant to Diagnostic Code 8520.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence, however, does not reflect that the Veteran has experienced symptoms more nearly approximating mild incomplete paralysis of the sciatic nerve on the left or has experienced any other separately compensable neurological manifestations of her service-connected lumbar spine disability.  Rather, on VA examination in August 2005, straight leg raising was negative.  Neurological examination was grossly intact.  Sensation of the distal upper and lower extremities was intact.  Sensation was intact to vibratory sensation distally, to hand touch, and light filament.  Motor strength of the upper and lower extremities was 5/5 and equal, bilaterally.  Biceps, triceps, brachioradialis, patella, and Achilles tendon reflexes were all 2+.  Review of systems during VA treatment in August 2006 reflected no weakness of extremities and no numbness.  On VA genitourinary examination in May 2007 sensation and reflexes were described as normal.  On VA examination in October 2007, neurological examination revealed sensation to be intact in the lower extremities.  There was no muscular wasting.  Deep tendon reflexes were equal in all four extremities.  During treatment in March 2009, motor examination demonstrated no dysfunction.  Review of systems during treatment in February 2011 was negative for tingling, sensory change, or weakness in regard to the neurological system and, on examination, reflexes were normal.  A March 2011 patient reassessment form reflects that there was no weakness or paresthesia and the lower extremities were strong and bilaterally equal.   

On VA examination in September 2011, muscle strength testing revealed normal muscle strength in all tested areas.  There was no muscle atrophy.  Deep tendon reflexes and sensory examination were normal.  Straight leg raising test was negative, bilaterally.  The examiner commented that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also reported that she did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

Accordingly, the evidence indicates that the Veteran does not have any neurological manifestations of the service-connected lumbar spine disability, other than her already service-connected left lower extremity radiculopathy, which warrant a separate compensable rating.  

Additionally, in light of the numerous normal neurological findings as documented above, including normal sensation, reflexes, and muscle strength, and negative straight leg raising, the evidence does not reflect that the service-connected left lower extremity radiculopathy more nearly approximates mild incomplete paralysis of the sciatic nerve.  Accordingly, an initial compensable rating is not warranted.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for the service-connected lumbar spine strain with DDD or an initial compensable rating for the service-connected left lower extremity radiculopathy.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Knees

The Veteran's right and left knee disabilities are rated noncompensably (0 percent) disabling prior to October 4, 2007 and 10 percent disabling since, pursuant to Diagnostic Code 5014-5260.  Diagnostic Code 5014 evaluates osteomalacia based on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in her knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that initial 10 percent ratings for the service-connected right and left knee disabilities, prior to October 4, 2007, are warranted, but that ratings in excess of 10 percent are not warranted.

On VA examination in August 2005, the Veteran described pain in her bilateral knees, reporting that the left was worse than the right.  On examination, range of motion testing of each knee revealed flexion to 140 degrees and extension to 0 degrees.  There was no further limitation or pain on repeated testing.  Both knees had negative anterior and posterior drawer tests, McMurray's tests, and ballottement (effusion) tests.  Each knee was negative for valgus or varus laxity and joint line tenderness.  Each knee was negative for lateral but positive for medial patella facet tenderness.  Both knees had negative femoral grind tests and were negative for popliteal space mass or tenderness.  The pertinent diagnosis was retropatella pain syndrome of the bilateral knees.  

A June 2006 VA record reflects that the Veteran reported that her current back pain was her only physical complaint at that time.  During VA treatment in September 2006, the Veteran reported knee pain.  

In March 2007, the Veteran stated that she believed 10 percent ratings were warranted for her knees because she had pain, swelling, and limited motion.  She indicated that her knees would "lock up" causing her to lose her balance.  She added that she had osteoarthritis which was very painful and sometimes rendered her unable to move.  

On VA examination on October 4, 2007, the Veteran reported pain and stiffness and swelling in the knees.  She reported flare-ups with standing and walking more than 20 minutes.  She denied any episodes of dislocation or recurrent subluxation.  Regarding the effects of the condition on her usual occupation and daily activities, the examiner noted that the Veteran was managing her work without absenteeism and was self-sufficient in her day-to-day activities, but needed rest breaks and then worked with slight pain.  On examination, the knees were diffusely tender in the patellofemoral borders and the retropatellar area.  Lachman and McMurray tests were negative.  Range of motion testing revealed flexion to 115 degrees and extension to 0 degrees, bilaterally, with end range pain.  There was continued pain with repetitive use, but no change in range of motion.  There was guarding with left knee range of motion.  There was no effusion.  The pertinent diagnosis was bilateral knee retropatellar and patellofemoral pain syndrome.  In regard to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function, the examiner stated "None."  

Musculoskeletal examination in March 2009 revealed normal movement of all extremities.  Examination of the knees showed no abnormalities.  

A March 2011 patient reassessment form reflects that the Veteran had no musculoskeletal deformities and had normal musculoskeletal range of motion without pain.  This form reports that there was no joint swelling, tenderness, weakness, or paresthesia.  The upper and lower extremities were strong and bilaterally equal.  

On VA examination in September 2011, the examiner indicated that the Veteran had a diagnosis of bilateral retropatella pain syndrome.  The Veteran complained of constant throbbing pain in both knees.  She denied flare-ups impacting the function of her knees and/or lower legs.  Range of motion testing revealed flexion to 110 degrees and extension to 0 degrees, bilaterally.  There was no objective evidence of painful motion.  Range of motion was the same, bilaterally, after repetitive use testing.  The examiner commented that the Veteran did not have additional limitation in range of motion following repetitive use testing and reported that she did not have any functional loss and/or functional impairment of the knee and lower leg.  The examiner indicated that she did have pain or tenderness to palpation of the joint line or soft tissues of the knees.  Joint stability tests were all normal and the examiner commented that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had not had any meniscal conditions or surgery for a meniscal condition.  The examiner commented that the Veteran's knee conditions did not impact her ability to work and remarked that she had bilateral patella discomfort on examination, but her knees were otherwise normal.  

Prior to October 4, 2007, the Veteran's right and left knee disabilities were manifested by complaints of pain with objective evidence of positive medial patella facet tenderness on examination in August 2005.  

As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  

The Veteran is shown to have medial patella facet tenderness, bilaterally, as documented in the August 2005 VA examination report and she has consistently reported having symptoms of bilateral knee pain.  The Veteran is competent to describe knee pain and the Board finds her reports to be credible and consistent with the diagnosis of retropatella pain syndrome.  Resolving reasonable doubt in the Veteran's favor, the Board finds that retropatella pain syndrome in both knees approximates actually painful and malaligned knee joints as described 38 C.F.R. § 4.59, warranting an initial 10 percent rating for each joint.

However, ratings in excess of 10 percent are not warranted for either the right or left knee at any time since the effective date of the grant of service connection.  In this regard, there is no indication of flexion limited to 30 degrees or extension limited to 15 degrees, as required for an increased, 20 percent rating based on limitation of flexion or extension pursuant to Diagnostic Codes 5260 and 5261, respectively.  Rather, the pertinent evidence reflects that the Veteran has had bilateral knee flexion limited to no less than 110 degrees and there has been no limitation of extension.  Accordingly, ratings in excess of 10 percent based on limitation of flexion or extension are not warranted.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  The Board points out that, given the evidence of limited, albeit noncompensable, bilateral knee motion, and complaints of pain, the 10 percent ratings assigned are consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59.  However, no higher rating is assignable.

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, and recognizes that the Veteran has consistently complained of knee pain and reported during the October 2007 VA examination that she experienced flare-ups with standing and walking more than 20 minutes.  More recently, during the September 2011 VA examination, she denied flare-ups impacting the function of her knees and/or lower legs.  

Even considering pain, however, there is no indication that functional impairment resulted in limitation of motion as required for ratings in excess of 10 percent.  Rather, on VA examination in August 2005 there was no further limitation or pain on repeated range of motion testing.  There was continued pain with repetitive use, but no change in range of motion on VA examination in October 2007 and in regard to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function, the examiner stated "None."  There was no objective evidence of painful motion on VA examination in September 2011 and range of motion was the same, bilaterally, after repetitive use testing.  The September 2011 examiner commented that the Veteran did not have additional limitation in range of motion following repetitive use testing and reported that she did not have any functional loss and/or functional impairment of the knee and lower leg.  In light of the above, a higher rating is not warranted under the DeLuca criteria.  

In her March 2007 statement, the Veteran indicated that her knees would "lock up" causing her to lose her balance.  A veteran who has arthritis and instability in her knees may receive separate ratings under Diagnostic Codes 5003 and 5257; however, there is no X-ray evidence of arthritis in this case.  In this regard, an April 2005 service treatment records reflect that the Veteran complained of knee pain and the physician indicated that the knee pain was most likely osteoarthritis.  Another record from later in April 2005 indicates that the Veteran had osteoarthritis of the knees.   In a June 2005 Report of Medical History completed in conjunction with the Veteran's retirement from service, the examiner indicated that the Veteran had been diagnosed with bilateral knee arthritis by her primary care physician.  On retirement examination, clinical evaluation of the lower extremities was normal, but the examiner noted in the summary of defects and diagnoses that the Veteran had pain in her knees.  Despite the in-service references to osteoarthritis of the knees, there is no radiological evidence of arthritis in either knee.  

Regardless, the weight of the competent evidence reflects that the Veteran's knee disabilities are not manifested by recurrent subluxation or lateral instability.  In this regard, on VA examination in August 2005, both knees had negative anterior and posterior drawer tests and McMurray's tests and each knee was negative for valgus or varus laxity.  On VA examination in October 2007, the Veteran denied any episodes of dislocation or recurrent subluxation and Lachman and McMurray tests were negative.  On VA examination in September 2011, joint stability tests were all normal and the examiner commented that there was no evidence or history of recurrent patellar subluxation/dislocation.  In light of the foregoing, higher ratings pursuant to Diagnostic Code 5257 are not warranted.

The Board acknowledges the Veteran's March 2007 report of knee locking.  Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  Despite the Veteran's March 2007 assertion, there is no evidence of dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint. In this regard, ballottement (effusion) tests were negative for both knees in August 2005; there was no effusion in either knee on VA examination in October 2007; and the September 2011 VA examiner noted that the Veteran had not had any meniscal conditions or surgery for a meniscal condition.  Accordingly, higher ratings pursuant to Diagnostic Code 5258 are not warranted.

Moreover, no other potentially applicable Diagnostic Code provides a basis for assignment of a rating in excess of 10 percent for either knee disability.  As it is neither contended nor shown that the Veteran's knee disabilities involve ankylosis or impairment of the tibia and fibula, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

For all the foregoing reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that 10 percent ratings are warranted for her right and left knee disabilities, prior to October 4, 2007, but finds that the preponderance of the evidence is against assignment of ratings greater than 10 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Elbows

The Veteran's right and left elbow disabilities are rated noncompensably (0 percent) disabling prior to October 4, 2007 and 10 percent disabling since, pursuant to Diagnostic Code 5024-5206.  Diagnostic Code 5024 evaluates tenosynovitis based on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  

Diagnostic Code 5206 assigns 0, 10, 20, 30, 40, and 50 percent ratings when limitation of forearm flexion of the major arm is limited to 110, 100, 90, 70, 55, or 45 degrees, respectively.  Ratings of 0, 10, 20, 20, 30, and 40 percent are warranted when limitation of forearm flexion of the minor arm is limited to 110, 100, 90, 70, 55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

The record reflects that the Veteran is right-handed.  Therefore, her right elbow disability affects her major extremity while her left elbow disability affects her minor extremity.  See 38 C.F.R. § 4.69.

Under the rating schedule, normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71, Plate I.

On VA examination in August 2005, the Veteran reported bilateral elbow pain, left worse than the right.  The examiner noted that the Veteran is right hand dominant.  Range of motion testing of the each elbow revealed flexion to 145 degrees.  Extension was to 0 degrees.  Supination and pronation were each to 85 degrees.  There was no further limitation or pain on repeated testing.  The right elbow was negative for medial and lateral epicondyle tenderness.  The left elbow was negative for medial but positive for lateral epicondyle tenderness.  There was mild tenderness in the ulnar groove on the left.  Each elbow was negative for joint instability.  The examiner reviewed a March 2003 left elbow X-ray which revealed no significant abnormality.  The pertinent diagnosis was bilateral lateral epicondylitis, left worse than right.  

In March 2007, the Veteran stated that she believed 10 percent ratings were warranted because she had constant pain and swelling in her elbows.  She described difficulty holding heavy objects or moving her arms in certain ways.  

On VA examination on October 4, 2007, the Veteran reported pain and stiffness and occasional swelling in the elbows.  She reported flare-ups with continued typing and lifting objects.  She denied any episodes of dislocation or recurrent subluxation.  Regarding the effects of the condition on her usual occupation and daily activities, the examiner noted that the Veteran was managing her work without absenteeism and was self-sufficient in her day-to-day activities, but needed rest breaks and then worked with slight pain.  On examination, the left elbow was tender in the lateral epidconylar area.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees, bilaterally, with end range pain.  There was continued pain with repetitive use, but no change in range of motion.  There was guarding with left elbow range of motion.  There was no effusion.  The pertinent diagnosis was lateral epicondylitis bilateral elbows.  In regard to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function, the examiner stated "None."  
 
Musculoskeletal examination in March 2009 revealed normal movement of all extremities.  Examination of the elbows showed no abnormalities.  

A March 2011 patient reassessment form reflects that the Veteran had no musculoskeletal deformities and had normal musculoskeletal range of motion without pain.  This form reports that there was no joint swelling, tenderness, weakness, or paresthesia.  The upper and lower extremities were strong and bilaterally equal.  

On VA examination in September 2011, the examiner indicated that the Veteran had been diagnosed with epicondylitis of the bilateral elbows.  The Veteran complained of aching in both elbow joints, worse in cold weather.  She denied having flare-ups that impacted the function of her elbow and/or forearm.  Range of motion testing revealed flexion to 145 degrees and extension to 0 degrees, bilaterally.  There was no objective evidence of painful motion.  Range of motion remained the same after repetitive use testing.  The examiner commented that the Veteran did not have additional limitation in range of motion after repetitive use testing and indicated that she did not have any functional loss and/or functional impairment of the elbow and forearm.  There was localized tenderness or pain on palpation of the joints/soft tissues of the elbows.  The examiner indicated that the Veteran did not have flail joint, joint fracture, and/or impairment of supination or pronation.  The examiner commented that the Veteran's elbow/forearm conditions did not impact her ability to work.  

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 10 percent rating for the service-connected left elbow epicondylitis, prior to October 4, 2007, is warranted, but that a rating in excess of 10 percent is not warranted.  The Board additionally finds that neither an initial compensable rating, nor a rating in excess of 10 percent since October 4, 2007, is warranted for the service-connected right elbow epicondylitis.  

Prior to October 4, 2007, the Veteran's left elbow disability was manifested by complaints of pain with objective evidence of lateral epicondyle tenderness and mild tenderness in the ulnar groove.  As discussed above, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  

The Veteran is shown to have lateral epicondyle tenderness and mild tenderness in the ulnar groove with regard to her left elbow, as documented in the August 2005 VA examination report, and she has consistently reported left elbow pain.  The Veteran is competent to describe left elbow pain and the Board finds her reports to be credible and consistent with the diagnosis of lateral epicondylitis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that her service-connected left elbow disability approximated an actually painful and malaligned elbow joint as described in 38 C.F.R. § 4.59, warranting an initial 10 percent rating.  However, a rating in excess of 10 percent for the left elbow disability, prior to October 4, 2007 is not warranted.  In this regard, there is no indication of flexion limited to 90 degrees or extension limited to 75 degrees, as required for an increased, 20 percent rating based on limitation of flexion or extension pursuant to Diagnostic Codes 5206 and 5207, respectively.  Rather, the Veteran had full flexion and extension on VA examination in August 2005.  

Despite her complaints of pain in both the right and left elbows prior to October 4, 2007 (with the left being worse than the right), there is no objective evidence of pain or tenderness with regard to the right elbow during this period.  Rather, the August 2005 VA examiner indicated that there was no further limitation or pain on repeated range of motion testing and observed that the right elbow was negative for medial and lateral epicondyle tenderness.  The examiner noted that the Veteran's bilateral lateral epicondylitis was worse on the left than the right.  

The Veteran is competent to report right elbow pain; however, even considering 38 C.F.R. § 4.59, in the absence of any objective documentation regarding actual pain or tenderness in the right elbow prior to October 4, 2007, the preponderance of the evidence is against assignment of an initial compensable rating for this disability during this period.  Additionally, the evidence does not reflect compensable limitation of right elbow flexion or extension during this period; rather, both were full on VA examination in August 2005.  

Further, as there is no radiological evidence of arthritis in the right elbow, there is no basis for assignment of a compensable rating pursuant to Diagnostic Code 5003.

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 prior to October 4, 2007, and recognizes that the Veteran has consistently complained of elbow pain.  Even considering her reports of pain, however, there is no indication that functional impairment resulted in limitation of right elbow motion as required for a compensable rating or limitation of left elbow motion as required for a rating in excess of 10 percent.  Rather, on VA examination in August 2005, there was no further limitation or pain on repeated testing, bilaterally.  In light of the above, higher ratings are not warranted under the DeLuca criteria.  

Moreover, no other potentially applicable Diagnostic Code provides a basis for assignment of a compensable rating for right elbow epicondylitis or a rating in excess of 10 percent for left elbow epicondylitis prior to October 4, 2007.  In this regard, there is no indication of impairment of supination or pronation during this period; rather, on VA examination in August 2005, each were to 85 degrees, bilaterally.  Thus, higher ratings pursuant to Diagnostic Code 5213, evaluating impairment of supination and pronation, are not warranted.  Additionally, as it is neither contended nor shown that the Veteran's elbow disabilities involve ankylosis, flail joint, nonunion of the radius and ulna, malunion or nonunion of the ulna, or malunion or nonunion of the radius, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209-5212.

Regarding evaluation of the right and left elbow disabilities since October 4, 2007, there is no indication of flexion limited to 90 degrees or extension limited to 75 degrees, as required for an increased, 20 percent ratings based on limitation of flexion or extension pursuant to Diagnostic Codes 5206 and 5207, respectively.  Rather, since October 4, 2007, elbow flexion has been to no less than 120 degrees and extension has been full to 0 degrees.  Accordingly, ratings in excess of 10 percent pursuant to Diagnostic Code 5206 or 5207 are not warranted.  

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, and recognizes that the Veteran has consistently complained of elbow pain and reported during the October 2007 VA examination that she had flare-ups with continued typing and lifting objects.  More recently, during the September 2011 VA examination, she denied flare-ups impacting the function of her elbow and/or forearm.  The Board observes that there was end range pain on range of motion testing and continued pain with repetitive use on VA examination in October 2007.  

Even considering pain, however, there is no indication that functional impairment resulted in limitation of motion as required for ratings in excess of 10 percent since October, 2007.  Rather, on VA examination in October 2007, there was no change in range of motion with repetitive use and, in regard to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited joint function, the examiner stated "None."  There was no objective evidence of painful motion on VA examination in September 2011 and range of motion was the same, bilaterally, after repetitive use testing.  The September 2011 examiner commented that the Veteran did not have additional limitation in range of motion following repetitive use testing and reported that she did not have any functional loss and/or functional impairment of the elbow and forearm.  In light of the above, higher ratings are not warranted under the DeLuca criteria.  

Moreover, no other potentially applicable Diagnostic Code provides a basis for assignment of ratings in excess of 10 percent for either the right or left elbow epicondylitis since October 4, 2007.  In this regard, there is no indication of impairment of supination or pronation during this period; rather, on VA examination in September 2011, the examiner indicated that the Veteran did not have impairment of supination or pronation.  Thus, higher ratings pursuant to Diagnostic Code 5213, evaluating impairment of supination and pronation, are not warranted.  Additionally, as it is neither contended nor shown that the Veteran's elbow disabilities involve ankylosis, flail joint, nonunion of the radius and ulna, malunion or nonunion of the ulna, or malunion or nonunion of the radius, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209-5212.

For all the foregoing reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that an initial 10 percent rating is warranted for her left elbow disability, prior to October 4, 2007, but finds that the preponderance of the evidence is against assignment of an initial compensable rating for her right elbow disability, prior to October 4, 2007, or ratings in excess of 10 percent since that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Urticaria

The Veteran is in receipt of a noncompensable (0 percent) rating for episodic urticaria (also claimed as dermatitis), prior to October 4, 2007, and a 30 percent rating since, pursuant to Diagnostic Code 7899-7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The rating criteria for evaluating skin disabilities were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2013)).  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708.  The Veteran's claim was filed in February 2006, prior to the effective date of the revised criteria, and she has not requested consideration under the revised criteria.  Therefore, those revised criteria are not for application.  In any event, the pertinent Diagnostic Codes for consideration in evaluating the service-connected urticaria, Diagnostic Codes 7806 and 7825, were unchanged by the October 2008 revisions.

Diagnostic Code 7806 rates dermatitis or eczema.  A noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period a 60 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A note to this Diagnostic Code indicates that dermatitis or eczema may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted, effective January 10, 2007, but that a rating in excess of 30 percent is not warranted.  

On VA examination in August 2005, the Veteran reported periodically experiencing pruritic hives/welts approximately 3-4 times a year.  She stated that these symptoms usually lasted for 2-3 days and then went away by themselves, without treatment.  She indicated that the most recent episode had been in February 2004.  Examination revealed no pustules or papules.  The pertinent diagnosis was episodic urticaria.  

A June 2006 VA record reports that the Veteran had a history of episodic urticaria, but she stated that current back pain was her only physical complaint at that time.  Review of systems during VA treatment in July 2006 reflects that the skin was negative.  

On January 10, 2007, the Veteran was evaluated at the Temple VA Medical Center (VAMC) for a rash on her legs.  She reported a three month history of itching of her lower legs.  Examination revealed scattered vesicles with multiple areas of circular dark pigmentation on the lower legs.  The upper thighs had rare vesicles and few darker pigmentations.  The assessment was dermatitis, rule out folliculitis.  The Veteran was prescribed Keflex (an antibiotic) followed by fluconazole (an antifungal medication) and was referred to the dermatology clinic.  The Veteran was evaluated in the VA dermatology clinic later in January 2007, at which time she described a three month history of pruritus and small perifollicular papulopustules on her legs and thighs.  Examination revealed no pustules, but there were several hyperpigmented papules on the legs and thighs.  The diagnoses were hidradenitis suppurativa and follicular dermatitis.  The Veteran was prescribed an antibiotic and Atarax (hydroxyzine).  She returned to the dermatology clinic in February 2007 at which time it was noted that she was no better.  The diagnosis was hidradenitis suppurativa and flagyl (an antibiotic) was prescribed.  During VA treatment in March 2007, the Veteran reported that her rash was not improving.  Examination of the extremities revealed a papular pigmented rash scattered on the legs.  A March 2007 VA dermatology record reflects diagnoses of folliculitis and hidradenitis suppurativa.  The Veteran was prescribed an antibiotic.  A June 2007 VA treatment record includes a diagnosis of dermatitis, improved on antibiotics and followed by dermatology.  

In March 2007, the Veteran stated that she believed a 30 percent rating was warranted for her urticaria, also claimed as dermatitis, because the dermatitis had spread to more areas of her body, resulting in discomfort and paranoia.  She described blisters and black spots over 5 percent or more of her body, especially her legs.  She described constant itching, extensive lesions, and marked spots on her legs and other parts of her body and indicated that she was on immunosuppressive medications.  

A May 2007 VA arteries and veins examination reports that the Veteran had follicular dermatitis, worse on her legs.  On VA examination on October 4, 2007, the examiner commented that the Veteran had ongoing urticaria which was mainly affecting her lower extremities.  The Veteran reported using hydroxyzine for sleep when she had itching from her lesions and using betamethasone ointment for skin areas with some relief and no side effects.  The Veteran reported itching and burning sensations but denied weight loss or systemic symptoms.  She described having about five to six non-debilitating episodes per year of urticaria which were treated with topical betamethasone and responded to treatment, though not completely.  On examination, the examiner reported that the urticaria residuals were slightly hyperpigmented about dime-sized areas distributed on both the lower extremities.  There was no active infection.  The examiner indicated that 20 percent of unexposed areas were affected and no exposed areas were affected.  The pertinent diagnosis was urticaria.  

A March 2009 treatment record reflects that the Veteran had some dark skin on the distal legs, but this was improved.  A March 2011 patient reassessment form reflects that the Veteran had no rashes, inflammation, ulcers, or breaks in skin.  

During the April 2011 hearing, the Veteran testified that at least 70 percent of her lower legs were affected by urticaria, with it being present from her "knees on."  She reported using Eucerin cream for this condition, but denied using any oral medication.  She described blood and pus associated with her urticaria.  She indicated that she was not presently experiencing blood or pus discharge, but had scarring from where she had previously had these symptoms.  The Veteran testified that "probably 50 percent" of her body was affected by her different skin conditions, with "probably 80 percent" of her legs affected.  

On VA examination in September 2011 the examiner noted that, in the past 12-months, the Veteran had been treated with constant or near-constant oral antibiotics for her acne vulgaris/hidradenitis suppurativa.  She indicated that the Veteran had been treated with constant or near-constant antibiotic cream, but did not indicate the condition for which this cream was used.  The examiner reported that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria.  Examination revealed 5 to 20 percent of total body area and 5 to 20 percent of exposed body area to be affected by infections of the skin.  The examiner specified that the Veteran had folliculitis of the bilateral axilla, groin, and legs, extending from the knees to the ankles.  The examiner was asked to describe any other pertinent physical findings, complications, conditions, signs, or symptoms related to any of her diagnosed skin conditions and noted that the Veteran also had hyperpigmentation and itching related to her skin conditions.  The examiner opined that the Veteran's skin conditions did not impact her ability to work.  

In a November 2011 addendum, the September 2011 VA examiner indicated review of the claims file and reported that the Veteran's health was improved and stable with resolution of her dermatological issues per physical examination and questionnaire.  

Prior to January 10, 2007, there is no evidence reflecting that the Veteran had urticaria affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas.  Additionally, the evidence does not reflect the requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Rather, the August 2005 VA examination revealed no pustules or papules and the Veteran's skin was negative on review of systems in July 2006.  During the August 2005 VA examination, the Veteran reported that her hives/welts went away without treatment.  Accordingly, an initial compensable rating pursuant to Diagnostic Code 7806, prior to January 10, 2007, is not warranted.  As there is no indication of disfigurement of the head, face, or neck as a result of urticaria prior to January 10, 2007, an initial compensable rating pursuant to Diagnostic Code 7800 is also not warranted.  Further, in the absence of findings on VA examination in August 2005, at which time the examiner indicated that there were no pustules or papules, and in light of the Veteran's skin being negative on Review of systems in July 2006, there is no basis for an initial compensable rating pursuant to Diagnostic Codes 7801-7805 (as in effect prior to October 23, 2008), prior to January 10, 2007. 

The Board has considered whether a compensable rating prior to January 10, 2007 may be warranted pursuant to Diagnostic Code 7825.  Pursuant to this Diagnostic Code, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.

While the Veteran reported during the August 2005 VA examination that she experienced pruritic hives/welts approximately 3-4 times a year, she also indicated that her most recent episode had been in February 2004, over a year earlier.  There is no other evidence during the period prior to January 10, 2007 indicating recurrent episodes of urticaria occurring at least four times during a 12-month period, rather, as indicated above, the Veteran reported in June 2006 that her only physical complaint at that time was back pain and skin was negative during VA treatment the following month.  Accordingly, a compensable rating pursuant to Diagnostic Code 7825, prior to January 10, 2007, is not warranted.  

However, the January 10, 2007 VA treatment record documents a rash on the Veteran's legs.  The VA treatment records dated from January to June 2007 indicate various diagnoses for the skin condition affecting the Veteran's legs, specifically, dermatitis, hidradenitis suppurativa, follicular dermatitis, and folliculitis.  The Veteran is presently service-connected for urticaria, claimed as dermatitis, and the October 2007 VA examiner reported that the Veteran had ongoing urticaria, mainly in the lower extremities.  

Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).   In light of the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board has considered the skin symptoms affecting the Veteran's lower extremities as documented in her VA treatment records from January to June 2007 in evaluating her service-connected urticaria.  

According to the "rule of nines" which is an assessment tool to accurately determine the total body surface involved in burn injury, each leg equates to 18 percent of body surface area.  See STEDMAN'S MEDICAL DICTIONARY 1583 (27th Ed. 2000).   The VA treatment records dated from January to July 2007 and the October 2007 VA examination report document skin symptoms on both of the Veteran's lower extremities, more predominantly in the lower legs, but with some involvement of the lower thighs as well.  Resolving all doubt in the Veteran's favor, the Board finds that this involvement of both legs approximates 20 to 40 percent of body surface area, consistent with a 30 percent rating pursuant to Diagnostic Code 7806.

Based upon the evidence in this case, the earliest that that it can be factually ascertained that the Veteran met the criteria for a 30 percent rating is January 10, 2007, the date she was evaluated by a VA clinician.  

While the Board has resolved reasonable doubt in favor of the Veteran in determining that a 30 percent rating is warranted from January 10, 2007, a rating in excess of 30 percent is not warranted at any time since January 10, 2007.  In this regard, the evidence does not reflect that more than 40 percent of the entire body or more than 40 percent of exposed areas was affected by the Veteran's service-connected skin condition.  Rather, even assuming that the January to July 2007 VA treatment records documenting involvement of the lower extremities were considered as showing complete involvement of each leg, such would only equate to 36 percent of body surface area pursuant to the rule of nines.  As the legs are exposed areas, this level of involvement does not more nearly approximate the criteria for a 60 percent rating pursuant to Diagnostic Code 7806.  The October 2007 VA examiner reported that 20 percent of unexposed areas and no exposed areas were affected by urticaria.  VA examination in September 2011 revealed 5 to 20 percent of total body area and 5 to 20 percent of exposed body area to be affected by infections of the skin and the examiner commented that this referred to folliculitis of the bilateral axillary, groin, and legs, extending from the knees to the ankles.  The above evidence reflects that, since January 10, 2007, the service-connected urticaria has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas.  

The evidence also does not reflect that the service-connected urticaria has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, while the Veteran reported in March 2007 that she was on immunosuppressive medications, the contemporaneous VA treatment records dated from January to July 2007 indicate that she was prescribed several oral medications for her skin condition, specifically, antibiotics, antifungal medication, and hydroxyzine.  Hydroxyzine is defined as a synthetic drug with central nervous system depressant, antispasmodic, antihistamine, and antifibrillatory actions. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 789.  On VA examination in October 2007, the only oral medication reportedly used by the Veteran in conjunction with her skin condition was hydroxyzine and she denied using any oral medication for her skin condition during the April 2011 hearing.  The September 2011 VA examiner was asked to mark all oral or topical medications the Veteran had used for treatment of her skin condition in the past 12 months, but did not mark that she had used systemic corticosteroids or other immunosuppressive drugs.  Accordingly, as the evidence does not show that the Veteran has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for her service-connected urticaria, a rating in excess of 30 percent pursuant to Diagnostic Code 7806 is not warranted.  

There is no indication that the service-connected urticaria has resulted in disfigurement of the head, face, or neck or scarring which is deep or causes limitation of motion in an area exceeding 144 square inches or results in limitation of function of an affected part since January 10, 2007.  Rather, despite the Veteran's April 2011 testimony that she had scarring related to her previous skin symptoms, the September 2011 VA examiner specifically indicated that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck.  While the December 2012 VA examination report evaluating the Veteran's service-connected peripheral venous insufficiency of the right and left lower extremities reports that she had scarring on her bilateral lower extremities, these were described as only hyperpigmented.  There was no indication that such scarring was deep or caused limitation of motion in an area exceeding 144 square inches or resulted in limitation of motion of an affected part.  Accordingly, a rating in excess of 30 percent pursuant to any of the Diagnostic Codes providing ratings in excess of 30 percent for scars or disfigurement of the head, face, and neck, is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (as in effect prior to October 23, 2008).  

A rating in excess of 30 percent pursuant to Diagnostic Code 7825 is also not warranted since January 10, 2007.  As discussed above, the record does not reflect that the Veteran has required continuous immunosuppressive therapy for her service-connected urticaria.  Moreover, the evidence does not reflect recurrent debilitating episodes occurring at least four times during the past 12-month period.  Rather, during the October 2007 VA examination the Veteran described having about five to six non-debilitating episodes per year of urticaria.  The September 2011 VA examiner reported that the Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria.  Accordingly, a rating in excess of 30 percent pursuant to Diagnostic Code 7825 is not warranted.  Additionally, the Board does not find that any other Diagnostic Code would be more appropriate for rating the Veteran's service-connected urticaria.  

For all the foregoing reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that a 30 percent rating is warranted for urticaria, effective January 10, 2007, but finds that the preponderance of the evidence is against assignment of a compensable rating prior to January 10, 2007 or a rating in excess of than 30 percent since that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Acne vulgaris

The Veteran is in receipt of a noncompensable rating for acne vulgaris, pursuant to Diagnostic Code 7828.  As indicated above, the revised criteria for evaluating skin disabilities, as effective October 23, 2008, are not for application in this case.  Regardless, Diagnostic Code 7828 was unchanged by the October 2008 revisions.  

Pursuant to Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent is rated noncompensably (0 percent) disabling.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck.  The rating criteria also note that the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.  

VA examination in August 2005 revealed no active acne on the face, although there were a few old, healed hyperpigmented residual lesions on the lower cheeks, slightly more on the right than the left.  There were no pustules or papules.  The pertinent diagnosis was acne vulgaris, mild and controlled.  

In March 2007, the Veteran stated that she believed a 30 percent rating was warranted because her condition had worsened, with dark blotches on her face, neck, and legs.  She described deep acne, with deep inflamed nodules and pus-filled cysts, especially on her legs.  

On VA examination in October 2007, the examiner commented that the Veteran had facial acne.  Examination revealed very minute distributed slightly hyperpigmented areas related to the Veteran's acne.  There were no active lesions and no nodular lesions on the bilateral face.  The examiner commented that acne affected about 2 percent of exposed areas and no unexposed areas and described the acne as superficial.  Regarding whether there was any scarring or disfigurement, the examiner stated only "as above" referring to the findings on physical examination.  He added that the acne was superficial and there were no lesions in the neck.  The pertinent diagnosis was acne vulgaris.  

On VA examination in September 2011, the Veteran reported that she had a history of worsening "acne" primarily located on the bilateral axilla, groin, and legs and indicated that this condition had last been treated at the Temple VAMC in 2007.  The examiner commented that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck and indicated that she did not have any systemic manifestations due to any skin diseases.  The examiner noted that, in the past 12-months, the Veteran had been treated with constant or near-constant antibiotics for acne vulgaris/hidradenitis suppurativa, and had also been treated with constant or near-constant antibiotic cream.  The examiner reported that the Veteran had deep acne (with deep inflamed nodules and pus-filled cysts) affecting body areas other than the face and neck.  The examiner was asked to describe any other pertinent physical findings, complications, conditions, signs, or symptoms related to any of her diagnosed skin conditions and noted that the Veteran also had hyperpigmentation and itching related to her skin conditions.  The examiner opined that the Veteran's skin conditions did not impact her ability to work.  

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted, effective September 19, 2011, but that a rating in excess of 10 percent is not warranted.  

The evidence prior to September 19, 2011 does not reflect deep acne; rather, VA examination in August 2005 revealed no active acne with no pustules or papules and the Veteran's acne was described as mild and controlled at that time.  While the Veteran reported having deep acne in her March 2007 statement, she stated that this deep acne was especially on her legs.  The October 2007 VA examiner commented that the Veteran's acne was facial and the urticaria was mainly affecting her lower extremities.  Moreover, the October 2007 VA examination reveals no active acne lesions and the Veteran's acne was specifically described as superficial.  Accordingly, as the evidence does not reflect that the service-connected acne vulgaris was manifested by deep acne prior to September 19, 2011, a compensable rating during this period is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7828.  

The evidence also does not reflect that a compensable rating is warranted prior to September 19, 2011 pursuant to the Diagnostic Codes evaluating disfigurement of the head, face, or neck, or scars.  As in effect prior to October 23, 2008, Diagnostic Code 7800 provides a 10 percent rating when one characteristic of disfigurement is present.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A rating of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

There is no indication of visible or palpable tissue loss related to the service-connected acne vulgaris during the period prior to September, 19, 2011 and the evidence during this period does not reflect that this disability is manifested by any of the eight characteristics of disfigurement.  Rather, the Veteran's acne was described as mild and controlled on VA examination in August 2005 and was described as superficial, with only very minute distribution of slightly hyperpigmented areas.  While skin which is hyperpigmented in an area exceeding six square inches is a characteristic disfigurement, the evidence does not reflect hyperpigmentation to this extent during the period prior to September 19, 2011; rather, the October 2007 VA examiner reported only a "very minute" slightly hyperpigmented.  As such minute areas do not more nearly approximate an area exceeding six square inches, a compensable rating pursuant to Diagnostic Code 7800 is not warranted.  

Additionally, the evidence prior to September 19, 2011 does not reflect scarring associated with the service-connected acne vulgaris which was painful, unstable, exceeded 144 square inches, was deep or caused limited motion and exceeded 6 square inches, or resulted in limitation of an affected part.  Rather, as indicated, her acne was described as mild and controlled in August 2005 and her lesions were described as healed.  Her acne was noted to be superficial in October 2007 and the examiner described the affected areas as very minute and only slightly hyperpigmented.  Accordingly, an initial compensable rating pursuant to Diagnostic Codes 7801-7805, prior to September 19, 2011, is not warranted. 

On VA examination on September 19, 2011, the Veteran gave a history of "acne" primarily located on the bilateral axilla, groin, and legs.  As discussed, she is in receipt of a 30 percent rating for urticaria which has been documented as affecting her lower extremities, effective January 10, 2007.  Nevertheless, the September 2011 VA examiner indicated that the Veteran had acne, urticaria, and folliculitis, and specifically reported that the Veteran had deep acne (with deep inflamed nodules and pus-filled cysts) affecting body areas other than the face and neck.  As she did not indicate claims file review at the time of the September 2011 examination, the examiner provided a November 2011 addendum in which she indicated review of the claims file and reported that the Veteran's health was improved and stable with resolution of her dermatological issues per physical examination and questionnaire.  Nevertheless, despite her November 2011 comment that the Veteran's dermatological issues were resolved, the September 2011 VA examination report reflects that the Veteran's service-connected acne satisfied the criteria for a 10 percent rating, pursuant to Diagnostic Code 7828, effective September 19, 2011.  There is no indication that the November 2011 comment was based on an additional examination of the Veteran, which could have shown resolution of her acne as identified on the VA examination in September 2011.  Thus, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating is warranted, effective September 19, 2011.  Based upon the evidence in this case, this is the earliest that that it can be factually ascertained that she met the criteria for a 10 percent rating.  

In granting a 10 percent rating, effective September 19, 2011, the Board has considered that the September 2011 VA examination report reflects the Veteran's report of "acne" on the bilateral axillary, groin, and legs.  She is already in receipt of a 30 percent rating for service-connected urticaria, which, as discussed above, has been documented as affecting her legs.  The Board is aware of the rule against pyramiding at 38 C.F.R. § 4.14, which provides that the evaluation of the same disability under various diagnoses is to be avoided.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  In this case, however, the September 2011 VA examination report indicates that the Veteran has both urticaria and acne, and the examiner described the acne, in particular, as deep and affecting body areas other than the face and neck, consistent with a 10 percent rating.  Of note, the 30 percent rating assigned for the service-connected urticaria was assigned based on 20 to 40 percent of the body surface area being affected, whereas the Board is granting a 10 percent rating for the service-connected acne vulgaris, effective September 19, 2011, based on the examination findings of deep acne, affecting body areas other than the face and neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7828.    

A rating in excess of 10 percent since September 19, 2011, however, is not warranted, as the evidence does not reflect deep acne affecting more than 40 percent or more of the face and neck; rather, the September 2011 VA examiner specifically indicated that the Veteran's acne affected body areas other than her face and neck.  

Additionally, as the September 2011 VA examiner specifically indicated that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck, a rating in excess of 10 percent pursuant to any of the Diagnostic Codes evaluating scars or disfigurement of the head, face, or neck is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect prior to October 23, 2008).  Additionally, the Board does not find that any other Diagnostic Code would be more appropriate for rating the Veteran's service-connected acne vulgaris.  

For all the foregoing reasons, the Board has resolved reasonable doubt the Veteran's favor in determining that a 10 percent rating is warranted for acne vulgaris, effective September 19, 2011, but finds that the preponderance of the evidence is against assignment of a compensable rating prior to September 19, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Allergic rhinitis

The Veteran is in receipt of a noncompensable (0 percent) rating for allergic rhinitis, pursuant to Diagnostic Code 6522.  Pursuant to this Diagnostic Code, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

On VA examination in August 2005, the Veteran described symptoms of seasonal allergic rhinitis including a burning sensation in her nose, headaches, and weakness. She reported being treated with a nasal inhaler and Zyrtec and indicated that her episodes mainly occurred in the summer.  Examination was negative for frontal or maxillary sinus tenderness.  The nose was patent and there was no rhinorrhea or deformity.  The pertinent diagnosis was seasonal allergic rhinitis.  

In March 2007, the Veteran stated that she believed a 30 percent rating was warranted because her allergy attacks caused her eyes to itch and hurt with resulting skin irritation from rubbing her eyes.  She described allergy attacks which resulted in loss of her voice and difficulty breathing.  She complained of severe pain related to her allergic rhinitis.

On VA examination in October 2007, the Veteran reported using mupirocin cream for the inside of her nose as well as over-the-counter antihistamines.  She denied interference with breathing through the nose or purulent discharge.  Speech was very clear.  The examiner commented that the Veteran was able to manage functioning at work and at home despite her multiple medical conditions.  Examination revealed no nasal polyps, although the Veteran was being treated with mupirocin cream inside the nose for itching and swelling at times.  There was no nasal obstruction, septal deviation, sinusitis, or tissue loss, scarring, or deformity of the nose.  The diagnosis was seasonal allergic rhinitis.    

On VA examination in September 2011, the Veteran described a history of seasonal allergies.  She gave a history of sinusitis, but denied incapacitating episodes.  She reported that she experienced non-incapacitating episodes of sinusitis twice a year, lasting for more than 14 days, during which time she experienced a headache and sinus pain.  She complained of current sinus symptoms of purulent nasal discharge, sinus pain, sinus tenderness, and a productive cough in association with postnasal drip.  She reported current rhinitis symptoms of nasal congestion, an itchy nose, watery eyes, and sneezing.  She described frequent breathing difficulty.  She reported a speech impairment, specifically, hoarseness.  On examination, there was no evidence of sinus disease.  The examiner indicated that there were no signs of nasal obstruction and no nasal polyps were present.  There was no septal deviation nor was there tissue loss, scarring, or deformity of the nose.  The diagnosis was allergic rhinitis and the examiner commented that this condition had no significant effects on the Veteran's usual occupation nor were there any effects on her usual daily activities.  

The pertinent evidence does not reflect that the Veteran's allergic rhinitis is manifested by nasal obstruction or polyps; rather, the nose was patent and there was no deformity on VA examination in August 2005.  Both the October 2007 and September 2011 VA examinations indicate that there was no nasal obstruction nor were there nasal polyps.  Accordingly, an initial compensable rating pursuant to Diagnostic Code 6522 is not warranted.  

The Board has considered that the Veteran reported during the September 2011 VA examination that she had a history of sinusitis; however, she is not service-connected for sinusitis.  Regardless, a 10 percent rating would not be warranted pursuant to the General Rating Formula for Sinusitis.  

The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

The evidence does not reflect any incapacitating episodes of sinusitis or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; rather, the October 2007 VA examiner reported that there was no sinusitis and the Veteran denied incapacitating episodes of sinusitis during the September 2011 VA examination.  At this most recent examination, she reported experiencing non-incapacitating episodes of sinusitis twice a year.  Accordingly, even if the General Rating Formula for Sinusitis were applicable to the Veteran's allergic rhinitis, an initial compensable rating would not be warranted.   Additionally, the Board does not find that any other Diagnostic Code would be more appropriate for rating the Veteran's service-connected allergic rhinitis.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of a compensable rating for the service-connected allergic rhinitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

All disabilities

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Veteran's disabilities have not been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board finds that the schedular criteria are adequate to rate the service-connected major depressive disorder.  The rating schedule contemplates the described symptomatology of depressed mood, chronic sleep impairment, mild memory loss, and occupational and social impairment.  Moreover, the Court has held that the General Rating Formula also contemplates symptoms not explicitly mentioned therein.  Mauerhan, supra. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  The symptoms of the Veteran's service-connected major depressive disorder are adequately compensated in the disability ratings assigned and she does not have symptoms associated with major depressive disorder that have been left uncompensated or unaccounted for the by the assignment of the schedular ratings.  

The schedular criteria are also adequate to evaluate her service-connected cervical spine disability, lumbar spine disability (including left lower extremity radiculopathy), bilateral knee disabilities, and bilateral elbow disabilities, which have been manifested by complaints including pain.  The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, as well as neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's cervical spine, lumbar spine, left lower extremity, knee, and elbow disability picture.  The symptoms of these service-connected disabilities are adequately compensated in the disability ratings assigned and she does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for the by the assignment of the schedular ratings.  

The Veteran's peripheral venous insufficiency of the right and left lower extremities, hiatal hernia/GERD, urticaria, acne vulgaris, and allergic rhinitis have been manifested by complaints including full, tired and heavy legs (peripheral venous insufficiency), nausea and sleep disturbances (GERD), itching (urticaria), dark blotches (acne vulgaris), and burning and swelling in the nose (allergic rhinitis).  These symptoms are not specifically considered in the pertinent rating criteria for evaluating these disabilities.  Thus, the rating criteria do not adequately contemplate the Veteran's symptomatology.  

Extraschedular referral is not warranted for any of the disabilities on appeal, however, because step two of the Thun analysis is not satisfied.  None of the disabilities at issue in this case, present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been frequently hospitalized for any of these conditions since the effective date of the grants of service connection and she has remained employed full-time during the pendency of the appeal.  During a September 2011 VA examination, she indicated that she had not lost any time from work in the past 12-months.  Accordingly, marked interference with employment has not been shown.  As the second step of the Thun analysis is not met, referral for consideration of extraschedular rating is not warranted.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that her service-connected disabilities renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that she has been gainfully employed during the appeal period.  


ORDER

An initial 50 percent rating for major depressive disorder, prior to September 19, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for major depressive disorder, since September 19, 2011, is denied.  

An initial rating in excess of 20 percent for peripheral venous insufficiency of the right lower extremity is denied.  

An initial rating in excess of 20 percent for peripheral venous insufficiency of the left lower extremity is denied.

An initial rating in excess of 10 percent for hiatal hernia with GERD is denied.  

An initial rating in excess of 10 percent for cervical spine strain is denied.  

An initial rating in excess of 10 percent for lumbar spine strain with DDD is denied.  

An initial compensable rating for left lower extremity radiculopathy is denied.  

An initial 10 percent rating for right knee retropatellar pain syndrome, prior to October 4, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial 10 percent rating for left knee retropatellar pain syndrome, prior to October 4, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for right knee retropatellar pain syndrome is denied.  

A rating in excess of 10 percent for left knee retropatellar pain syndrome is denied.  

A compensable rating for right elbow epicondylitis, prior to October 4, 2007, is denied.  

An initial 10 percent rating for left elbow epicondylitis, prior to October 4, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for right elbow epicondylitis, since October 4, 2007, is denied. 

A rating in excess of 10 percent for left elbow epicondylitis is denied. 

An initial compensable rating for urticaria, prior to January 10, 2007, is denied.   

A 30 percent rating for urticaria, since January 10, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 30 percent for urticaria is denied.  

An initial compensable rating for acne vulgaris, prior to September 19, 2011, is denied.  

A 10 percent rating for acne vulgaris, since September 19, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial compensable rating for allergic rhinitis is denied.  


REMAND

Remand of the claims for higher initial ratings for hypothyroidism, urinary incontinence, rectal fissure, left salpingectomy, and seborrheic keratosis excision is required to ensure compliance with the Board's prior remand in which the Board instructed that the Veteran be afforded VA examinations to evaluate each of these disabilities and indicated that the claims folder be provided to and reviewed by the examiner in conjunction with the examinations.  

In August 2011, the Board instructed that the Veteran be afforded a VA endocrine examination and indicated that the examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected hypothyroidism, in accordance with Diagnostic Code 7903.  The Veteran underwent VA endocrine examination in September 2011.  On examination, there were signs of depression.  Muscle strength was "5" in the arms and legs.  The examiner reported that the Veteran had hypothyroidism and there were effects on her occupational activities in that she had decreased mobility, lack of stamina, weakness or fatigue, and "other."  She commented that the Veteran had bilateral lower extremity edema requiring medication.  

As indicated above, the Veteran is service-connected for major depressive disorder and muscle strength was "5" on examination, nevertheless, the examiner indicated that she experienced weakness related to this disability.  It is unclear from the September 2011 VA examination report whether the Veteran's hypothyroidism is manifested by muscular weakness, mental disturbance, and weight gain, as required for an increased rating of 60 percent, pursuant to Diagnostic Code 7903.  Accordingly, she should be afforded a new VA examination to evaluate the current severity of this disability which is responsive to the pertinent rating criteria.  

In August 2011, the Board instructed that the Veteran be afforded a VA gynecological examination and indicated that the examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected left salpingectomy, in accordance with Diagnostic Code 7619.  The examiner was specifically instructed to conduct all necessary diagnostic studies to determine the likely etiology of the Veteran's reported left-sided pelvic pain.  The Board referred to the September 2007 VA examination report recommending that the Veteran be scheduled for a pelvic ultrasound and CT scan of the abdomen and pelvis to attempt to explain her left-sided mid-abdominal pain.  

The Veteran was afforded a VA gynecological examination in September 2011; however, the examiner stated that the claims file was not available.  While the examiner noted that the Veteran complained of ongoing left-mid abdominal aching pain that radiated into her left flank, which was not associated with diet, bowel movements, or activity.  The examiner's diagnoses included chronic left lower quadrant pain; however, she did not comment as to the etiology of this pain.  She stated that a pelvic ultrasound was ordered, which the Veteran was to schedule in early January 2012 because she was deploying to Iraq the next day.   A January 2012 VA pelvic ultrasound report is included in the claims file, but the examiner made no additional comments regarding the Veteran's service-connected disability.  

In a June 2012 VA examination addendum, a VA general medical examiner indicated that she was responding to a request for an opinion regarding the Veteran's left-sided pelvic pain, but commented that such pain would relate to a gynecological condition and, therefore, she was deferring to the September 2011 VA gynecological examiner.  Another addendum from the same day reflects that the September 2011 VA psychological examiner was asked for an opinion regarding the Veteran's left-sided pelvic pain; however, he indicated that a psychological contribution to the Veteran's report of left-sided pelvic pain was not suspected.  

The VA gynecological examiner did not review the claims file, nor did she offer an opinion regarding the etiology of the Veteran's left-sided abdominal pain.  Accordingly, and because the prior VA examination is now almost three years old, the Veteran should be afforded a new VA examination to evaluate the current severity of this disability which includes an opinion regarding the etiology of her left-sided pelvic pain.  

In August 2011, the Board instructed that the Veteran be afforded a VA genitourinary examination and indicated that the examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected urinary incontinence, in accordance with Diagnostic Code 7517, and her service-connected rectal fissure, in accordance with Diagnostic Code 7332.  

During a September 2011 VA gynecological examination, the Veteran reported that she had urinary frequency, lost urine three to four times a week, and had a discharge leak of urine.  She denied stress urinary incontinence, but reported urge incontinence about three times a month.  She indicated that she had to digitalize/splint the posterior wall of the vagina to have a bowel movement.  The diagnoses included stress incontinence and grade 2 cystourethrocele/grade 1 rectocele.  The examiner commented that the Veteran had a grade 2 cystourethrocele with ongoing stress incontinence, a symptomatic grade 1 rectocele necessitating splinting of her vagina to have a bowel movement, and had occasional urge incontinence.  

The September 2011 VA examination report is not responsive to the pertinent rating criteria, as it does include findings pertaining the Veteran's urine leakage, frequency, and/or obstructed voiding as required to evaluate this disability pursuant to the pertinent rating criteria.  Further, it is unclear from this VA examination report whether the Veteran experiences urge incontinence in regard to her bowel, or only her bladder control.  Moreover, the record reflects that the September 2011 VA gynecological examiner did not review the claims file.  

The Board notes that, in the January 2013 SSOC, the AMC indicated that the Veteran underwent a VA examination on September 19, 2011 that showed she had a daytime voiding interval between one and two hours with additional symptoms including a slow stream, marked obstructive symptomatology, post void residuals greater than 150 cc., awakening to void two times per night, and obstructive symptomatology with stricture disease requiring dilatation one to two times per year.  No such VA examination report, however, is presently of record.  On remand, the AOJ should associate with the claims file/e-folder any September 2011 VA examination describing the Veteran's urinary incontinence.  If no such examination report exists, or, if such report is not fully responsive to the pertinent rating criteria for evaluating voiding dysfunction, the Veteran must be scheduled for a new VA examination to evaluate the current severity of this disability.    

In the January 2013 SSOC, the AMC also indicated that the Veteran underwent a VA examination on September 19, 2011 that showed she had a diagnosed disability with regard to her rectal fissure, with no compensable symptoms.  There is, however, no VA examination from this date evaluating this disability.  On remand, the AOJ should associate with the claims file/e-folder any September 2011 VA examination describing the Veteran's rectal fissure.  If no such examination report exists, or, if such report is not fully responsive to the pertinent rating criteria, the Veteran must be scheduled for a new VA examination to evaluate the current severity of this disability.    

In August 2011, the Board instructed that the Veteran be afforded a VA dermatological examination and indicated that the examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected seborrheic keratosis excision at the anterior axillary fold.  The examiner was instructed to indicate all present symptoms and manifestations attributable to this disability, and was specifically requested to provide a detailed inventory of any and all symptomatology attributable to this disability, including the possibility of any residual post-surgical scar tissue from the in-service treatment of the affected skin surface area.  While the Veteran underwent VA skin examination in September 2011, her seborrheic keratosis excision was not evaluated, and the examiner did not comment as to whether there was any residual post-surgical scar tissue from the in-service treatment of the affected skin surface area.  While the AMC indicated in the January 2013 SSOC that examination revealed a scar located on the anterior trunk, measuring 0.01 square inches which was superficial and linear and was neither unstable nor painful, such is not documented in the examination reports of record.  Moreover, the record reflects that the seborrheic keratosis excision took place at the anterior axillary fold (as opposed to the anterior trunk).  On remand, the Veteran must be scheduled for a new VA examination to evaluate the current severity of this disability which is fully responsive to the August 2011 remand directives.  

Additionally, the claims file reflects that there are outstanding pertinent VA treatment records regarding the claim for a higher initial rating for the left salpingectomy.  In this regard, the September 2007 VA examiner recommended that the Veteran undergo pelvic ultrasound and CT scan of the abdomen and pelvis to evaluate her left-sided mid abdominal pain.  VA treatment records reflect that, the Veteran called in January 2008 requesting the December 2007 reports of CT scans of the abdomen and pelvis.  These reports were reportedly reviewed with the Veteran; however, the actual copies of such reports are not presently associated with the claims file.  As these reports are potentially pertinent to the claim for a higher initial rating for the service-connected left salpingectomy and are in VA's possession, they should be associated with the claims file on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities remaining on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made: (1) for December 2007 reports of CT scans and/or ultrasounds of the abdomen and pelvis from the Central Texas VA Healthcare System and (2) any outstanding VA examination reports dated in September 2011, to include reports pertaining to the Veteran's urinary incontinence, rectal fissure, and/or scarring. 

Additionally, any treatment records from the Central Texas VA Healthcare System, dated since January 2008 should be obtained and associated with the claims file/e-folder.  

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e) and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate her service-connected hypothyroidism.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected hypothyroidism, in accordance with the rating criteria specified at 38 C.F.R. § 4.119, Diagnostic Code 7903.  In particular, he or she must specifically indicate whether or not the Veteran experiences muscular weakness, mental disturbance, and weight gain as a result of this disability.  He or she must also comment as to whether the Veteran experiences cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness as a result of this disability.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate her service-connected left salpingectomy.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must describe all present symptoms and manifestations attributable to the Veteran's service-connected left salpingectomy.  In particular, he or she must comment as to whether the Veteran's reported left-sided pelvic pain is likely related to her service-connected left salpingectomy.  

The examiner should provide a description of any scarring related to the service-connected left salpingectomy.  Description of such scarring should include the size and location, and whether any scar is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scarring causes any limitation of function.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, and unless a September 2011 VA examination report which is completely responsive to the pertinent rating criteria for evaluating voiding dysfunction is associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate her service-connected urinary incontinence.      

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected urinary incontinence, in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7517.  In particular, the examiner must indicate whether the Veteran needs to wear absorbent materials as a result of her urinary incontinence and, if so, the frequency with which they must be changed.  The examiner must state whether the use of an appliance for urinary leakage is required.  The examiner must indicate whether the Veteran has a daytime voiding interval of less than one hour, or whether she awakens to void five or more times a night.  The examiner must also indicate whether the Veteran has urinary retention requiring intermittent or continuous catheterization.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, and unless a September 2011 VA examination report which is completely responsive to the pertinent rating criteria for evaluating the service-connected rectal fissure is associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate her service-connected rectal fissure.      

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected rectal fissure, in accordance with the rating criteria specified at 38 C.F.R. § 4.114, Diagnostic Code 7332.  In particular, the examiner must indicate whether the Veteran experiences constant slight, or occasional moderate leakage; whether she experiences occasional involuntary bowel movements, necessitating wearing of pad; whether she experiences extensive leakage and fairly frequent involuntary bowel movements; and whether she experiences complete loss of sphincter control.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate her service-connected seborrheic keratosis excision.      

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected seborrheic keratosis excision, in accordance with the appropriate provisions of 38 C.F.R. § 4.118.  In particular, the examiner must address whether the Veteran experiences any residual post-surgical scar tissue from the in-service treatment of her seborrheic keratosis.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and her representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


